LOS ANGELES, CALIFORNIA 90071
TELEPHONE (213) 426-2000

HURRELL CANTRALL LLP
300 SOUTH GRAND AVENUE, SUITE 1300

Case

So me ntnD Hn On kk WD YN =

NY N NY NO NN KN *- fF fF FF FSF 2h RO ESElllUL Sl

a

E-Mail: thurrell@hurrellcantrall.com
E-Mail:

Kraymond@zburrelleaptrall. com
HURRELL CANTRALL LLP

300 South Grand Avenue, Suite 1300
Los Angeles, California 90071
Telephone: (213) 426-2000

Facsimile: (213) 426-2020

ALEXANDRIA GARCIA, individually
and as Successor in Interest to OMAR
GARCIA; D.G. and G.G., minors,
individually and as Successors in
Interest to OMAR GARCIA, by and
through their Guardian ad Litem
ESMERALDA TORRES; LIDIA
GARCIA, an individual, ESPINOZA;
and ADALMIRO GARCIA, an
individual,

Plaintiffs,
Vv.

COUNTY OF LOS ANGELES; and
DOES 1 to 10, inclusive,

Defendants.

Thomas C. Hurrell, State Bar No. 119876

 

 

described below.

R:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Pagelof78 Page ID#:1

KEIMER E. RAYMOND, State Bar No. 316393

Attorney for Defendant, COUNTY OF LOS ANGELES

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

FEDERAL CASE NO.:

STATE CASE NO. 20STCV39464
[Exempt Pursuant to Gov't Code §6103]

STATE: Assigned to Hon. Edward B.
Moreton, Dept. 27

Action Filed: 10/13/20
Trial Date: 04/12/22
NOTICE OF REMOVAL AND

REMOVAL OF ACTION UNDER 28
U.S.C. SECTIONS 1441 (a) and (c),
1443, AND 1446 ON BEHALF OF
DEFENDANT COUNTY OF LOS
ANGELES: DECLARATION OF
THOMAS C. HURRELL

[riled Concurrently with Notice of
nterested Parties|

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
PLEASE TAKE NOTICE that Defendant COUNTY OF LOS ANGELES

(hereinafter “County”) hereby removes to federal court the state court action

 

 

 

 
HURRELL CANTRALL LLP
LOS ANGELES, CALIFORNIA 90071
TELEPHONE (213) 426-2000

300 SOUTH GRAND AVENUE, SUITE 1300

Case —2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 2of78 Page ID #:2

1. On October 13, 2020, an action was commenced in the Los Angeles
County Superior Court, entitled Garcia, Alexandria, et al. v. County of Los Angeles,
Case No. 20STCV39464.

2. On March 5, 2021, Plaintiffs Alexandria Garcia, in her individual
capacity and representative capacity as successor-in-interest, minor Plaintiffs D.G.
and G.G., Lidia Garcia Espinoza, and Adalmiro Garcia (hereinafter “Plaintiffs”),
filed their operative First Amended Complaint.

3. On March 11, 2021, County Defendants were served with the operative

oso eB ANDN WD OH hk OR NY

First Amended Complaint. A copy of the Summons; First Amended Complaint;

a
co]

Complaint for Damages; Civil Case Cover Sheet Unlimited; Civil Case Cover Sheet

pu,
pom,

Addendum and Statement of Location (Certificate of Grounds for Assignment to

pmh
Nw

Courthouse Location); Applications and Orders for Appointment of Guardian ad

—_
Ge

Litem; Notice of Case Assignment Unlimited Civil Case; First Amended Standing

poh
=

Order re: Personal Injury Procedures at the Spring Street Courthouse; Third

—"
191

Amended Standing Order re: Final Status Conference Personal Injury ("PI") Courts;

—
nN

Fifth Amended Standing Order re: Mandatory Settlement Conference; Stipulation —

—_
~

Early Organizational Meeting; Stipulation — Discovery Resolution; Informal

peek
oe

Discovery Conference; Stipulation and Order — Motions in Limine and ADR

jon,
\o

Information Package, served on County Defendants concurrently therewith in the

Ne
So

state action are collectively attached hereto as Exhibit “A” to the declaration of

Thomas C. Hurrell ("Hurrell Decl.").

NN
nb =

4. The First Amended Complaint alleges federal claims against County

N
O

Defendants for violation of the Fourth and Fourteenth Amendment under 42 U.S.C.

N
>

§ 1983. These federal claims are pled under Plaintiffs’ First Cause of Action for

nN
an

Unreasonable Search and Seizure — Excessive Force and Denial of Medical Care,

No
N

Second Cause of Action for Failure to Intervene — Bystander Liability, Third Cause

i)
~

of Action for Substantive Due Process, Fourth Cause of Action for Municipal
Liability for Ratification under 42 U.S.C. § 1983, and Fifth Cause of Action for
-2-

N
CO

 

 

 
LOS ANGELES, CALIFORNIA 90071
TELEPHONE (213) 426-2000

HURRELL CANTRALL LLP
300 SOUTH GRAND AVENUE, SUITE 1300

Case

© OBnND Dn na tk WO NY =

Ny NY NY NY NO N VN WN NV F- F|-F = = Se SFO SFSU hl
eC Tt nO aA Ff Oe NY FB CO CO BATA A F&F OH NY FSF SC

4

R:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 3of78 Page ID #:3

Unconstitutional Custom, Practice, or Policy under 42 U.S.C. § 1983. See Exhibit
"A" to Hurrell Decl.

5. Counsel for the County Defendant is informed and believes that no
other named defendants have been served in the state court action. See Exhibits
“B” and “C” to Hurrell Decl., J§ 4-6. Accordingly, consent and/or joinder to
removal by the other un-served defendants is not necessary. See Destino v. Reiswig
(9th Cir. 2011) 630 F.3d 952, 955 (codefendants not properly served need not join).

6. This matter is a civil action of which this Court has original jurisdiction
under 28 U.S.C. § 1331 as against County Defendants, and is one which may be
removed to this Court by the County Defendant pursuant to the provisions of 28
U.S.C. § 1441(a) and (c), 28 U.S.C. § 1443(2), and 28 U.S.C. § 1446(a). The
Plaintiffs have filed claims under 42 U.S.C. § 1983, wherein the Plaintiffs contend
that the constitutional rights of the decedent were violated. See Exhibit "A" to
Hurrell Decl., § 7. Accordingly, federal district courts have original jurisdiction in
the district courts over all actions brought under 42 USC § 1983. See 28 USC §
1343(a)(3). Moreover, the statute confers original jurisdiction in the district courts
over all actions involving federal questions. See 28 USC § 1331.

7. Plaintiffs also assert state law claims of Battery (Wrongful Death);
Negligence (Wrongful Death); Violation of Section 52.1 of The California Civil
Code (Tom Bane Act Violation); and Ralph Act (Civ. Code § 51.7). All of
Plaintiffs’ claims derive from the same operative facts—specifically, the alleged
wrongful death of decedent OMAR GARCIA. When an action originally filed in
state court is removed to federal court, the federal tribunal has jurisdiction to
determine not only the federal claims, but all pendent state claims which derive
“from a common nucleus of operative fact.” United Mine Workers v. Gibbs, 383 US

715, 725 (1966); see also 28 U.S.C. §§ 1367(a) and 1441(c).
///

///

 

 

 
LOS ANGELES, CALIFORNIA 90071
TELEPHONE (213) 426-2000

HURRELL CANTRALL LLP

300 SOUTH GRAND AVENUE, SUITE 1300

 

Case #:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 4of 78 Page ID#:4
1 8. The Notice of Removal is being filed with this Court within 30 days
2 || after County Defendants were personally served with the First Amended Complaint
3 ||on March 11, 2021. See Hurrell Decl., { 8.

4 o: The Notice of Removal is being filed in this Court and in the Superior
5 || Court of the State of California, County of Los Angeles. See Hurrell Decl., § 9.
6
7||DATED: April 12, 2021 HURRELL CANTRALL LLP
8
ny. hye x pare
10 ”
THOMAS C. HURRELL
11 KEIMER E. RAYMOND
rp) Attorney for Defendant, COUNTY OF
LOS ANGELES
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
A.

 

 

 

 
HURRELL CANTRALL LLP
LOS ANGELES, CALIFORNIA 90071
TELEPHONE (213) 426-2000

300 SOUTH GRAND AVENUE, SUITE 1300

Case #:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 5of78 Page ID#:5

DECLARATION OF THOMAS C. HURRELL

1, Thomas C. Hurrell, declare:

1. I am an attorney duly licensed to practice before this Court and am a
partner at Hurrell Cantrall LLP, attorneys of record for Defendant COUNTY OF
LOS ANGELES herein. The facts set forth herein are of my own personal
knowledge and if sworn I could and would testify competently thereto.

2. I make this declaration in support of Defendant COUNTY OF LOS
ANGELES' Notice of Removal.

3. I am informed and believe that Defendant COUNTY OF LOS
ANGELES was served with the Summons and First Amended Complaint on March

Co FATA un kk He YH =

bem
a)

11,2021. Attached hereto as Exhibit “A” is a true and correct courtesy copy of the

—_
N

Summons; First Amended Complaint; Complaint for Damages; Civil Case Cover

—_
wn

Sheet Unlimited; Civil Case Cover Sheet Addendum and Statement of Location

=
oN

(Certificate of Grounds for Assignment to Courthouse Location); Applications and

_
nn

Orders for Appointment of Guardian ad Litem; Notice of Case Assignment

—_
N

Unlimited Civil Case; First Amended Standing Order re: Personal Injury Procedures

pom
~

at the Spring Street Courthouse; Third Amended Standing Order re: Final Status

—_
[o)

Conference Personal Injury ("PI") Courts; Fifth Amended Standing Order re:

—_
\o

Mandatory Settlement Conference; Stipulation — Early Organizational Meeting;

N
Qo

Stipulation — Discovery Resolution; Informal Discovery Conference; Stipulation and

Nw
—_

Order — Motions in Limine and ADR Information Package that were served on

Defendant COUNTY OF LOS ANGELES concurrently therewith in the state court

Nn N
oOo Ww

action.

No
~~

4, According to the allegations in the First Amended Complaint, the

nN
aa

remaining defendants consist of DOES 1 through 10. I have no information to

N
N

indicate whether any other defendants were served in this matter. To date, Plaintiffs

have filed one (1) Proof of Service of Summons only for the COUNTY OF LOS

Ny N
oe nw

 

 

 
HURRELL CANTRALL LLP
LOS ANGELES, CALIFORNIA 90071
TELEPHONE (213) 426-2000

300 SOUTH GRAND AVENUE, SUITE 1300

 

Case 9:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 6of 78 Page ID #:6

1 || ANGELES. A true and correct copy of the Proof of Service of Summons is attached

2 || hereto as Exhibit “B.”

3 3: As of the date of the filing of this Notice of Removal, there have been —

4||no additional Proofs of Service of Summons filed indicating that any other

5 ||defendant has been served. A true and correct copy of the State Court Case

6 || Information Printout is attached hereto as Exhibit “C.”

7 6. Therefore, there are no other named defendants for which consent is

8 || required for case removal.

9 7 This action is removable as there is federal question jurisdiction
10 || because Plaintiffs have filed claims under 42 U.S.C. §§ 1983. See Exhibit "A,"
11 || supra, First Amended Complaint, JJ 23-68.

12 8. The Notice of Removal is filed with this Court within 30 days after
13 || Defendant COUNTY OF LOS ANGELES was served with the First Amended
14 || Complaint on March 11, 2021.
15 9. The Notice of Removal is being filed in this Court, and in the Superior
16 || Court of the State of California, County of Los Angeles.
17 I declare under penalty of perjury under the laws of the United States of
18 || America that the foregoing is true and correct.
19 Executed on April 12, 2021 at Los Angeles, California.
21 Zz.
95 Thomas C. Hurrell
23
24
25
26
27
28
LG

 

 

 

 
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 7 of 78 Page ID #:7

EXHIBIT "A"
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 8 of 78 Page ID #:8

Electronically FILED by Superior Court of California, County of Los Angeles on 03/08/2021 02:36 PM Sherri R. Carter, Executive Officer/Clerk of Court, by M. Mariano,Oeputy Clerk
20STCV39464

SUM-100

SUMMONS For Firecfl AMEMED) 20k Reb Oe 5

(CITACION JUDICIAL) CyupL At NT a

NOTICE TO DEFENDANT: ,
(AVISO AL DEMANDADO): rial

COUNTY OF LOS ANGELES; and DOES | through 10, inclusive, ro |

 

  

YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):

ALEXANDRIA GARCIA, individually and as Successor in Interest to
OMAR GARCIA; (See attachment)

 

 

NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
below.

You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
served on the plaintiff. A letter or phone call. will not protect you. Your written response must be in proper legal form if you want the court to hear your
case. There may be a court form that you can use for your response. You can find these coust forms and more information at the California Courts
Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law Iibrary, or the courthause nearest you. If you cannot pay the filing fee, ask
the court clerk for a fee waiver form. If you-do not file your response on time, you may lose the case by default, and your wages, money, and property
may be taken without further warning from the court.

There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
referral service. If you cannot afford an attorney, you may be eligible for free {egal services from a nonprofit legal services program. You can locate
these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
(www.courtinfo.ca.gov/seifhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
costs on any settlement or arbitration award of $40,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
jAVISOI Lo han demandado. Si no responde dentro de 30 dias, la corte puede decidir en su contra sin escuchar su version. Lea la informacion a
continuacion.

Tiene 30 DIAS DE CALENDARIO después de que fe entreguen esta cilacién y papeles legales para presentar una respuesta por escrito en esta
corte y hacer que se entreque una copia al demandanile. Una carta o una Hamada telefonica no Jo protegen. Su respuesta por escrito liene que estar
en formato legal correcto si desea que procesen su caso en /a corte. Es posible que haya un-formulario que usied pueda usar para su respuesta.
Puede encontrar éstos formularios de fa corte y mas informacién en el Centro de Ayuda de jas Cortes de California (www.sucorte.ca.gov), en la
biblioteca de leyes de su condado o en fa corte que Je quede més cerca. Si no puede pagar Ja cuola de presenlacién, pida al secretario de la corte
que le dé un formulario de exencién de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y fa corte le

podra quitar su sueldo, dinero y bienes sin mas advertencia.

Hay otros requisites legales. Es recomendable que ilame a un abogado inmediatamiente. Si no conoce a un abogado, puede Hamar a un servicio de
remision a abogados.. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
programa de servicios legates sin fines .de-lucro. Puede encontrar estos grupos sin fines de lucro én él sitio web de California Legal Services,

_ (www. lawhelpcalifomia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniéndose en contacto can la corte o ef
colegio de abogados locales, AVISO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre

cualquier recuperacién de $10,000 6 més de valor recibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
pagar el gravamen de la carte anies de que la corte pueda desechar el caso.

 

 

The name and address of the court is: CASE NUMBER:
(El nombre y direccién de la corte es): Stanley Mosk Courthouse (Némaro det Caso}: sos rev 308ed
117 N. Hill Street STCV3946

 

 

 

Los Angeles, CA 90012

The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
(El nombre, la direccién y el narmero de teléfono del abogado del demandante, o del demandante que no liene abagado, es):

Humberto Guizar; Kent M. Henderson; Angel Carraczo Jr., GUIZAR, HENDERSON & CARRAZCO, L.L.P.

ayaarins 3 Sup w- Beverly Blve., Montepetle, CA 10646
pate: USB 024 Sherri R. Carter Executhyeckfkiosgr f Clerk af Court , Deputy
(Fecha) (Sécretario) hh Mariana (Adjunto}

 

 

(For proof of service of this summons, use Proof of Service of Summons (form POS-070).)

(Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-070)).
NOTICE TO THE PERSON SERVED: You are served

1. [2] as an individual defendant.

2. (~"j] as the person sued under the fictitious name of (specify):

wh eles
3. SA on en V7) oF Les Png)

under: [_] CCP 416.10 (corporation) [] CCP 416.60 (minor)
["~] CCP 416.20 (defunct corporation) [_] CCP 416.70 (conservatee)
J CP 416.40 (association or partnership) [—_] CCP 416.90 (authorized person)
y other (specify): Cerirtt, 4
4) by personal delivery on (date):

. Page tof 4
Furen Adopled far Macdalory Use -

Judicial Counc of Catifornia B th] 4 SUMMONS Cade of ety

 

 

 

 

 

 

  
 

al
SUM. 100 [Rev. July 1. 2009}

   
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 9of 78 Page ID #:9

Electronically FILED by Super

0 ON DWH BW NH &

NON NO NO RB SB RP PO SE EO SEES ll

or Court of California, County of Los Angeles on 10/13/2020 05:22 PM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Clifton, Deputy Clerk
20STCV39464

Assigned for all purposes to: Spring Street Courthouse, Judicial Officer: Edward Moreton

Humberto M. Guizar, Esq., (SBN 125769)
hguizar@ghclegal.com

Kent M. Henderson, Esq., (SBN 139530)

hendolaw@gmail.com

Angel Carrazco, Esq., (SBN 230845)
angel@carrazcolawapc.com

Christian Contreras, Esq., (SBN 330269)
ccontreras@ghclegal.com

GUIZAR, HENDERSON & CARRAZCO, L.L.P.

18301 Irvine Boulevard

Tustin, CA 92780

Telephone: (714) 541-8600

Facsimile: (714) 541-8601

Attorneys for Plaintiffs, A.G.,

Individually, and as Successor in Interest to
OMAR GARCIA, et. al.

SUPERIOR COURT OF THE STATE OF CALIFORNIA

COUNTY OF LOS ANGELES

A.G., a minor, individually and as Successor in CASENO.: POST (“7 39464
Interest to OMAR GARCIA, by and through
her Guardian ad Litem, DIANA RIVERA;
D.G. and G.G., minors, individually and as
Successors in Interest to OMAR GARCIA, by
and through their Guardian ad Litem,
ESMERALDA TORRES; LIDIA GARCIA

ESPINOZA; ADALMIRO GARCIA

COMPLAINT FOR DAMAGES

)
)
)
)
) 1. Unreasonable Search and
) Seizure—Excessive Force and Denial of
) Medical Care
(42 U.S.C. § 1983);
) 2. Substantive Due Process
Plaintiffs, } 42 US.C. § 1983);
) 3. Municipal Liability for
) Ratification (42 U.S.C. § 1983);
) 4. Municipal Liability for
Unconstitutional Custom, Practice, or
) Policy (42 U.S.C. § 1983);
) 5. Battery (Wrongful Death);
) Negligence (Wrongful Death);
) 7. Violation of Section 52.1 of The
California Civil Code (Tom Bane Act
Violation)

Vv.

COUNTY OF LOS ANGELES; and DOES 1
through 10, inclusive,

Defendants.

a

 

DEMAND FOR JURY TRIAL

 

 
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 10 of 78 Page ID #:10

oOo oOo N WD mH HR W NHN

ww NY NO NO Ke BE Re SE Pr OS ES ee lS

 

COMPLAINT FOR DAMAGES

1, Plaintiffs A.G., D.G.; G.G.; individually, and as Successors in Interest to Decedent
OMAR GARCIA (hereinafter “OMAR GARCIA” or “DECEDENT”); LIDIA GARCIA
ESPINOZA; and ADALMIRO GARCIA hereby bring their Complaint for Damages against
Defendants, COUNTY OF LOS ANGELES (hereinafter also sometimes referred to as “COLA”)
and DOES 1-10.

2. This action seeks compensatory and punitive damages from individual Deputies,
Sergeants and employees of COLA, senior Los Angeles County Sheriff's Department (LASD)
officials, and from the COUNTY OF LOS ANGELES for violations of state law and fundamental
rights under the United States Constitution in connection with the brutal Sheriff Deputy shooting
and killing of OMAR GARCIA on November 13, 2019 when Decedent OMAR GARCIA was
shot dead by Defendants, COUNTY OF LOS ANGELES Deputies or employees including
Defendants DOES 1-10.

PARTIES

3. At all relevant times up until his tragic death, DECEDENT OMAR GARCIA was
an individual residing in the County of Los Angeles, California.

4. Plaintiff A.G., a minor, is an individual residing in the County of Los Angeles and
she is the natural daughter of DECEDENT OMAR GARCIA who brings this action by and
through her natural mother and Guardian ad Litem, DIANA RIVERA. Plaintiff A.G. sues in her
individual capacity as the natural daughter of DECEDENT OMAR GARCIA, and in a
representative capacity, as a successor-in-interest to THE ESTATE OF OMAR GARCIA
pursuant to California C.C.P. Section 377.32. Plaintiff A.G. is an “heir at law” (C.C.P. Section
373.60, wrongful death) and a “successor-in-interest” (C.C.P. Section 377.30, survival) to
DECEDENT OMAR GARCIA. Plaintiff A.G. seeks both wrongful death and survival damages
under federal and state law. Furthermore, Plaintiff A.G., seeks all damages available under
federal and state law including under C.C.P. Section 373.60 (wrongful death); C.C.P. Section
373.30 (survival) and under federal law for wrongful death and survival. The damages sought by

Plaintiff A.G. for the death of her father, DECEDENT OMAR GARCIA, include for loss of

 
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 11of 78 Page ID#:11

wo HIND A BP WW WN

NO NO NN NN NO YK | FEF EF PF Pr ESE ES le lS

 

DECEDENT’s love, companionship, comfort, care, assistance, protection, affection, society,
moral support; loss of financial support and earning capacity; loss of gifts and benefits; funeral
and burial expenses; loss of relationship with DECEDENT, including loss of society and
companionship and the mental, physical and emotional pain and suffering of DECEDENT and all
other damages allowed under federal and state law. Plaintiff the ESTATE OF OMAR GARCIA
appears through its successor-in-interest, Plaintiff A.G.

5. Plaintiffs D.G. and G.G., minors, are individuals residing in the County of Los
Angeles and they are the natural children of DECEDENT OMAR GARCIA who bring this action
by and through her natural mother and Guardian ad Litem, ESMERALDA TORRES. Plaintiffs
D.G. and G.G. sue their individual capacity as the natural children of DECEDENT OMAR
GARCIA, and in a representative capacity, as a successors-in-interest to THE ESTATE OF
OMAR GARCIA pursuant to California C.C.P. Section 377.32. Plaintiffs D.G. and A.G. are
“heirs at law” (C.C.P. Section 373.60, wrongful death) and a “successors-in-interest” (C.C.P.
Section 377.30, survival) to DECEDENT OMAR GARCIA. Plaintiffs D.G. and G.G. seek both
wrongful death and survival damages under federal and state law. Furthermore, Plaintiffs D.G.
and G.G. seek all damages available under federal and state law including under C.C.P. Section
373.60 (wrongful death); C.C.P. Section 373.30 (survival) and under federal law for wrongful
death and survival. The damages sought by Plaintiffs D.G. and G.G. for the death of her father,
DECEDENT OMAR GARCIA, include for loss of DECEDENT’s love, companionship, comfort,
care, assistance, protection, affection, society, moral support; loss of financial support and earning
capacity; loss of gifts and benefits; funeral and burial expenses; loss of relationship with
DECEDENT, including loss of society and companionship and the mental, physical and
emotional pain and suffering of DECEDENT and all other damages allowed under federal and
state law. Plaintiff the ESTATE OF OMAR GARCIA appears through its successors-in-interest,
Plaintiffs D.G. and G.G.

6. At all times herein mentioned, Plaintiff LIDIA GARCIA ESPINOZA, is, and was,
a resident of the County of Los Angeles and the natural surviving mother of DECEDENT OMAR
GARCIA. Plaintiff LIDIA GARCIA ESPINOZA brings this action to recover the loss of familial

 
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 12 of 78 Page ID #:12

Oo OH IHD HH HR WO YO

DO DO RD Rm eee

 

relationship with her son, DECEDENT OMAR GARCIA, who was brutally shot to death by
Defendants, including Defendants DOES 1-10.

7. At all times herein mentioned, Plaintiff ADALMIRO GARCIA, is, and was, a
resident of the County of Los Angeles and the natural surviving father of DECEDENT OMAR
GARCIA. Plaintiff ADALMIRO GARCIA brings this action to recover the loss of familial
relationship with his son, DECEDENT OMAR GARCIA, who was brutally shot to death by
Defendants, including Defendants DOES 1-10.

8. Defendant COUNTY OF LOS ANGELES (COLA) is a public entity that includes
the LOS ANGELES COUNTY SHERIFF’S DEPARTMENT (LASD). Defendant COLA is
responsible for the actions, omissions, policies, procedures, practices and customs of its various
agents and agencies, including the LASD, and its agents, Deputies, Sergeants, Supervisors and
employees. At all times relevant to the facts alleged herein, Defendant COLA was responsible
for assuring that the actions, omissions, policies, procedures, practices and customs of the LASD
and its employees and agents complied with the laws and the Constitution of the United States
and of the State of California.

9. At all relevant times, Defendants DOES 1 through 10 were employees of
Defendant COLA. At all times relevant, Defendants DOES 1 through 10 were an employee
and/or agent of Defendant COLA and each of these individual Defendants acted under color of
law, to wit, under the color of the statutes, ordinances, regulations, policies, customs, and usages
of Defendant COLA and the LASD as well as under the color of the statutes and regulations of
the State of California. Defendants DOES 1 through 10 are sued both as employees, agents,
representatives and/or servants of COLA and sued in their individual capacities for damages only.
At all relevant times, Defendants DOES 1 through 10, inclusive, were duly authorized employees
and agents of COLA, who were acting under color of law within the course and scope of their
individual and/or representative capacities and respective duties as officers and law enforcement
agents and with the complete authority and ratification of their principal, Defendant COLA.

10. The true names of Defendants Does 1 Through 10, inclusive, are unknown to

Plaintiffs, who therefore sue these defendants by such fictitious names. Plaintiffs will seek leave

 
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 13 0f 78 Page ID #:13

oO mH NH A DP WD YN

NO NO NH NH NV NHN NO HH KH Ke KE Re SF PSP SE Po
PNRRROKRTS CHK AAREaAnHA Ss

 

to amend this complaint to show the true names and capacities of these defendants when they
have been ascertained. Each of the fictitious named defendants is responsible in some manner for
the conduct and liabilities alleged herein.

11. At all times mentioned, each of the Defendants and DOE Defendants caused and is
responsible for the unlawful conduct and resulting by, inter alia, personally participating in the
conduct, or acting jointly and in concert with others who did so by authorizing, acquiescing,
condoning, acting, omitting or failing to take action to prevent the unlawful conduct by
promulgating or failing to promulgate policies and procedures pursuant to which the unlawful
conduct occurred; by failing and refusing, with deliberate indifference to Plaintiffs’ and
DECEDENT’s rights, to initiate and maintain adequate supervision, security, training,
compliance with responsibilities and duties, and staffing; by failing to maintain proper and
adequate policies, procedures and protocols; and by ratifying and condoning the unlawful conduct
performed by agents and officers, deputies, and employees under their direction and control. The
true names and identities of Defendants DOES 1 through 10 are currently unknown and DOES 1
through 10 are now sued herein by their inclusion in this Complaint upon its filing even though
currently fictitiously named and when the true identities of Defendants DOES 1 through 10 are
discovered they will have already been sued herein as related back to the time of the filing of this
Complaint.

12. Each of the Defendants, including Defendants DOES 1 through 10, caused and is
responsible for the unlawful conduct and resulting, by, inter alia, personally participating in the
conduct of shooting DECDENT to death, or acting jointly and in concert with others who did so;
by authorizing, acquiescing or failing to take action to prevent the unlawful conduct; by
promulgating policies and procedures pursuant to which the unlawful conduct occurred; by
failing and refusing, with deliberate indifference to Plaintiffs’ and DECEDENT’s rights, to
initiate and maintain adequate supervision and/or training; and, by ratifying the unlawful conduct
that occurred by agents and peace officers under their direction and control. Whenever and
wherever reference is made in this Complaint to any act by a Defendant, including Defendants

DOES 1 through 10, such allegation and reference shall also be deemed to mean the acts and

 
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 14 of 78 Page ID #:14

Oo mem HD A fF WY NY

Nm NO bh NO =| =| | | Pe SOO SO ES lhl ChlhlULS
BRRARRBKBRFSSCRRAABDEBRA S

 

failures to act of each Defendant individually, joint, and severally. They are sued in their
individual and official capacities and in some manner are responsible for the acts and omissions
alleged herein. Plaintiffs will ask leave of this Court to amend this Complaint to allege such name
and responsibility when that information is ascertained. Each of Defendants is the agent of the
other and the actions of each of the Defendants were ratified by the other Defendants.

13. Whenever and wherever reference is made in this Complaint to any act by
Defendants and DOE Defendants, such allegations and references shall also be deemed to mean
the acts and failures to act of each Defendants individually, jointly or severally.

JURISDICTION AND VENUE

14. This action is properly filed in the Los Angeles County Superior Court, as it 1s a
wrongful death case and seeks remedies under state law for the wrongful death of the Decedent,
OMAR GARCIA, as well for the damages suffered by his surviving children, mother, and father.
Furthermore, this civil action is brought by Plaintiffs for the redress of alleged depravations of
constitutional rights as protected by 42 U.S.C. §§ 1983, 1985, 1986, 1988, the Fourth and
Fourteenth Amendment of the United States Constitution, and the California Constitution.
Jurisdiction is founded on 28 U.S.C. §§ 1331, 1343, and 1367.

15. | Venue is proper in this Court because Defendants reside in, and in all incidents,
events, and occurrences giving rise to this action occurred in, the County of Los Angeles,
California. Plaintiffs herein timely and properly presented tort / government claims to
Defendants COUNTY OF LOS ANGELES (including any of its unknown Deputies or
employees) on March 30, 2019 (within six months of the incident) pursuant to Cal. Gov. Code §
910 et seq. preserving Plaintiffs’ state law claims against Defendants COLA and unknown
Sheriff's Deputies or employees DOES 1 through 10. Defendant COUNTY OF LOS ANGELES
rejected Plaintiffs’ tort / government claims by Notices of Rejection sent on May 28, 2020 and
this action is timely filed within six months of said rejections and within all applicable statutes of
limitations.

FACTUAL ALLEGATIONS

 
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 15of 78 Page ID #:15

0 OYA WA BRB WH =

i] ROR RR sO

 

16. Plaintiffs repeat and re-allege each allegation in all the preceding paragraphs of
this Complaint with same force and effect as if fully set forth herein.

17, On November 13, 2019 at approximately 2:00 p.m., DECEDENT OMAR
GARCIA was at or near Esteban Torres High School, 4211 Dozier Street, Los Angeles,
California 90063 when Defendants including LASD Deputies, Sergeants or employees of
Defendant COLA, including Defendants DOES 1 through 10, used excessive deadly force and
shot DECEDENT OMAR GARCIA to death.

18. | DECEDENT sustained injuries, pain, and suffering, and death when he was shot
dead by Defendants, including LASD Deputies, Sergeants or employees of COLA, including
Defendants DOES 1 through 10, who were acting under color of law, in their individual and
official capacities and as employees of Defendant COLA. DECDENT OMAR GARCIA posed
no immediate threat of death or serious bodily injury to any person and the force that was used by
Defendants, including Defendants DOES 1 through 10, was unreasonable, excessive deadly force.

19. Based upon information and belief, Defendants, including LASD Deputies,
Sergeants or employees of COLA, including Defendants DOES 1 through 10 did not warn
DECEDENT that they were about to shoot him even though it was feasible to give such a
warning. As a result of Defendants’, including Defendants DOES 1 through 10’s conduct, stated
above, Plaintiffs are entitled to damages. Additionally, under California state law, as specifically
amended by statue to change the standard for the use of deadly force, Defendants, including
Defendants DOES 1 through 10, inclusive, were only able to use “necessary force” and the force
used was unnecessary as their existed other “available resources and techniques” including, but
not limited to, containment, back-up, and other less than lethal alternatives to use of deadly force
including but not limited to verbal commands, counseling, negotiating, less than lethal force, etc.
Additionally, California state law, as amended required that “the decision by a peace officer to
use force ...be evaluated carefully and thoroughly, in a manner that reflects the gravity of that

authority and the serious consequences of the use of force by peace officers, in order to ensure

that officers use force consistent with law and agency policies.” Instead, Defendants, including

Defendants DOES 1 through 10, violated California law and did not do any careful evaluation but

 
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 16 of 78 Page ID #:16

Oo Oo I DH mr Bh WY NH

NO BR erm et es

 

just suddenly shot DECEDENT to death. California law as amended required that Defendants,
including Defendants DOES 1 through 10, “take into account that That individuals with physical,
mental health, developmental, or intellectual disabilities are significantly more likely to
experience greater levels of physical force during police interactions, as their disability may affect
their ability to understand or comply with commands from peace officers and it is estimated that
individuals with disabilities are involved in between one-third and one-half of all fatal encounters
with law enforcement.” Instead, Defendants, including Defendants DOES 1 through 10, blatantly
failed to do anything or try anything other than simply shoot DECEDENT to death in a “shoot
first ask questions later fashion.” While California law, as amended, requires that deadly force be
used as a last resort, Defendants, including Defendants DOES 1 through 10, used deadly force as
a first resort.

20. The conduct of the individual Defendants DOES 1 through 10 was willful, wanton,
malicious, and done with reckless disregard for the rights and safety of DECEDENT and
therefore warrants the imposition of exemplary and punitive damages against each and every
aforementioned individual Defendants.

FIRST CAUSE OF ACTION
UNREASONABLE SEARCH AND SEIZURE — UNREASONABLE AND/OR
EXCESSIVE FORCE & DENIAL OF MEDICAL CARE
(42 U.S.C. § 1983)
(By Plaintiffs A.G.; D.G. and G.G, against All Defendants, including Defendants DOES 1
through 10)

21. Plaintiffs repeat and re-allege each allegation in all the preceding paragraphs of
this Complaint with same force and effect as if fully set forth herein.

22. The shooting of Decedent OMAR GARCIA by Defendants, including LASD
Deputies, Sergeants or employees of COLA, including Defendants DOES 1 through 10, deprived
DECEDENT of his right to be secure in his person against unreasonable searches and seizures as
guaranteed to DECEDENT under the Fourth Amendment to the United States Constitution and

applied to state actors by the Fourteenth Amendment.

 
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 17 of 78 Page ID #:17

Oo Oo TINH A PW YN —

RO BQ RQ RD mea ee

 

23. On November 13, 2019, Defendants, including LASD Deputies, Sergeants or
employees of COLA, including Defendants DOES 1 through 10, acting in their individual and/or
representative capacity and in the course and scope of his employment with Defendant COLA,
acting under color of law, used unreasonable and excessive deadly force and violated the
Constitutional Rights of DECEDENT when they shot and killed DECEDENT OMAR GARCIA
who did not present an imminent threat of death or serious bodily injury, and the deadly force
used by Defendants, including LASD Deputies, Sergeants or employees of COLA, including
Defendants DOES | through 10, was objectively unreasonable and therefore in violation of 42
U.S.C. Section 1983.

24. The foundation of the Fourth Amendment is reasonableness. The deadly force
Defendants, including LASD Deputies, Sergeants or employees of COLA, including Defendants
DOES 1 through 10, used on DECEDENT was fundamentally unreasonable and in violation of
DECEDENT’s Fourth Amendment right to be secure in his person against an unreasonable
searches and seizures.

25. By virtue of their misconduct, Defendants, including LASD Deputies, Sergeants or
employees of COLA, including Defendants DOES 1 through 10, are liable for DECEDENT’s
tragic death, either because these Defendants were integral participants in the use of deadly and
excessive force, or because they failed to intervene to prevent these violations.

26. Furthermore, Defendants, including LASD Deputies, Sergeants or employees of
COLA, including Defendants DOES 1 through 10, knew that failure to provide timely medical
treatment to DECEDENT could result in further significant injury or the unnecessary and wanton
infliction of pain, but nevertheless disregarded his serious medical needs, causing him great
bodily harm, physical and emotional pain and suffering, and death.

27. This use of deadly force by Defendants, including LASD Deputies, Sergeants or
employees of COLA, including Defendants DOES 1 through 10, was excessive and objectively
unreasonable under the circumstances. Defendants’ actions thus deprived DECEDENT of his
right to be free from unreasonable searches and seizures under the Fourth Amendment and

applied to state actors by the Fourteenth Amendment.

 
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 18 of 78 Page ID #:18

Oo won nN nA BP WO YO

bo bho Rho —_ —_ —_ — — — a — — i

 

28. As a direct and proximate result of the actions of Defendants, including LASD
Deputies, Sergeants or employees of COLA, including Defendants DOES | through 10, in using
unreasonable deadly force on DECEDENT OMAR GARCIA, they caused DECDENT OMAR
GARICA’s untimely death. As a direct and proximate result of said tortious acts, and omissions
or conduct of the Defendants, and each of them, DECEDENT OMAR GARCIA and Plaintiffs
sustained, losses, injuries and damages which are itemized as follows:

a. Serious and severe personal injuries to DECEDENT, including

DECEDENT OMAR GACIA’s pre-morbid pain, suffering, anxiety, fear of impending

death, emotional distress and loss of the value of life of DECEDENT to himself for all of

the years he would have lived if Defendants had not brutally shot him to death;
b. Expenses for DECEDENT’s medical care and treatment;
Cc. Loss of DECEDENT’s earnings and earnings’ potential;
d. Plaintiffs’ damages for the loss of DECEDENT OMAR GARCIA,
including damages for the loss of DECEDENT’s life-long love, companionship,
comfort, care, assistance, protection, affection, society, moral support; loss of
financial support, sustenance and earning capacity; loss of gifts and benefits;
funeral and burial expenses; loss of the reasonable value of household services;
loss of relationship with DECEDENT, including loss of society and
companionship according to proof at the time of trial. Further damages not
specifically enumerated but for which Plaintiff will seek leave of court to amend
according to proof at the time of trial.

29. ‘The conduct of the individual Defendants, including LASD Deputies, Sergeants or
employees of COLA, including Defendants DOES 1 through 10, was willful, wanton, malicious,
and done with reckless disregard for the rights and safety of DECEDENT and therefore warrants
the imposition of exemplary and punitive damages as to the individual Defendants, including

LASD Deputies, Sergeants or employees of COLA, including Defendants DOES 1 through 10.

10

 
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 19 of 78 Page ID #:19

Oo eA HDA nA fF WN

NN NR SF — EFSF — EEF EES ESE

 

30. _‘ Plaintiffs are entitled to and pray for an award of attorneys’ fees and costs pursuant
to 42 U.S.C. Section 1988 in an amount according to proof.
Mf
Mf
Ml
SECOND CAUSE OF ACTION
VIOLATION OF SUBSTANTIVE DUE PROCESS
(42 U.S.C. § 1983)
(By Plaintiffs LIDIA GARCIA ESPINOZA and ADALMIRO GARCIA against All
Defendants, including DOE Defendants)

31. Plaintiffs repeat and re-allege each allegation in all the preceding paragraphs of
this Complaint with same force and effect as if fully set forth herein.

32. Plaintiff LIDIA GARCIA ESPINOZA, as the surviving mother of Decedent
OMAR GARCIA and Plaintiff ADALMIRO GARCIA, as the surviving father of Decedent
OMAR GARCIA had a cognizable interest under the Due Process Clause of the Fourteenth
Amendment of the United States Constitution to be free from state actions that deprive persons of
life, liberty, or property in such a manner as to shock the conscience by being deliberately
indifferent to the constitutional rights of the DECEDENT and/or by being a purpose to harm
unrelated to any legitimate law enforcement objective, including but not limited to unwarranted
state interference in Plaintiffs LIDIA GARCIA ESPINOZA’s and ADALMIRO GARCIA’s
familial relationship with their son, DECEDENT OMAR GARCIA.

33. | DECEDENT OMAR GARCIA had a cognizable interest under the Due Process
Clause of the Fourteenth Amendment of the United States Constitution to be free from state
actions that would deprive him of life, liberty, or property in such a manner as to shock the
conscience by being deliberately indifferent to the constitutional rights of the DECEDENT and/or
by being a purpose to harm unrelated to any legitimate law enforcement objective.

34. The actions of Defendants, including LASD Deputies, Sergeants or employees of

COLA, including Defendants DOES 1 through 10, along with other undiscovered conduct,

1

 
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 20 of 78 Page ID #:20

Oo mens DN fF W NY

wm bo NY NO KF HF FS SF OS SE OSE Ee EE ES

 

violated the Due Process Clause of the Fourteenth Amendment, shocked the conscience, and
interfered with the familial relationship of Plaintiffs LIDIA GARCIA ESPINOZA and
ADALMIRO GARCIA with their son DECEDENT OAMR GARCIA in that said Defendants had
time to deliberate and then used deadly force that shocks the conscience and with a purpose to
harm unrelated to any legitimate law enforcement objective in violation of 42 U.S.C. Section |
1983 in violation of the constitutional rights of DECEDENT and Plaintiffs LIDIA GARCIA
ESPINOZA and ADALMIRO GARCIA.

35. Defendants, including LASD Deputies, Sergeants or employees of COLA,
including Defendants DOES 1 through 10, inclusive, thus violated the substantive due process
rights of Plaintiffs LIDIA GARCIA ESPINOZA and ADALMIRO GARCIA to be free from
unwarranted interference with their familial relationship with DECEDENT.

36. As a direct and proximate result of the actions of Defendants, Plaintiffs LIDIA
GARCIA ESPINOZA and ADALMIRO GARCIA suffered the loss of her beloved son,
DECEDENT OMAR GARCIA, including damages for the loss of DECEDENT’s life-long love,
companionship, comfort, care, assistance, protection, affection, society, moral support; loss of
financial support, sustenance and earning capacity; loss of gifts and benefits; funeral and burial
expenses; loss of the reasonable value of household services; loss of relationship with
DECEDENT, including loss of society and companionship.

37. The conduct of the individual Defendants, including LASD Deputies, Sergeants or
employees of COLA, including Defendants DOES 1 through 10, was willful, wanton, malicious,
and done with reckless disregard for the rights and safety of DECEDENT and therefore warrants
the imposition of exemplary and punitive damages as to the individual Defendants, including
LASD Deputies, Sergeants or employees of COLA, including Defendants DOES 1 through 10.

38. Plaintiffs are entitled to and pray for an award of attorneys’ fees and costs pursuant
to 42 U.S.C. Section 1988 in an amount according to proof.

THIRD CAUSE OF ACTION
MUNICIPAL LIABILITY FOR RATIFICATION
(42 U.S.C. § 1983)

12

 
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 210f 78 Page ID#:21

Oo wmnn nn fF WO HN

NY NN NY — | FF Ee RP RE OR SE

 

(By Plaintiffs A.G.; D.G. and G.G. Against Defendant COLA and DOE Defendants)

39. Plaintiffs repeat and re-allege each allegation in all the preceding paragraphs of
this Complaint with same force and effect as if fully set forth herein

40. Defendants including LASD Deputies, Sergeants or employees of COLA,
including Defendants DOES 1 through 10, inclusive acted under color of law.

41. The acts of the individual Defendants deprived DECEDENT OMAR GARCIA
and Plaintiffs of their particular rights under the United States Constitution.

42. Upon information and belief, a final policymaker, within Defendants DOES 1
through 10, acting under color of law, who had final policymaking authority concerning the acts
of the individual Defendants, ratified the acts of the Defendants’ acts and the bases for them.
Upon information and belief, the final policymaker knew of and specifically approved of the
individual Defendants’ acts.

43. | Upon information and belief, a final policymaker within Defendants DOES 1
through 10, has determined (or will determine) that the acts of the individual Defendants were
“within policy.”

44, By reason of the aforementioned acts and omissions, Plaintiffs, and each of them,
suffered loss of the love, companionship, affection, comfort, care, society, training, guidance, and
support of DECEDENT. The aforementioned acts and omissions also caused DECEDENT’s pain
and suffering, loss of enjoyment of life, and death.

45. Plaintiffs are entitled to and pray for an award of attorneys’ fees and costs pursuant
to 42 U.S.C. Section 1988 in an amount according to proof.

FIFTH CAUSE OF ACTION
MUNICIPAL LIABILITY
FOR UNCONSTITUTIONAL CUSTOM OR POLICY
(42 U.S.C. § 1983)
(By Plaintiffs A.G.; D.G. and G.G. Against Defendant COLA and DOE Defendants)
46. Plaintiffs repeat and re-allege each allegation in all the preceding paragraphs of

this Complaint with same force and effect as if fully set forth herein

13

 
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 22 of 78 Page ID #:22

Oo DH ANH A BP WY NH

NR RO Re eR Fi Rei EE eet

 

47. On information and belief, Defendants, including LASD Deputies, Sergeants or
employees of COLA, including Defendants DOES 1 through 10, inclusive, acted under color of
law and the unjustified shooting of OMAR GARCIA was found to be within COLA / LASD
Department policy even though it violated said policy.

48. On information and belief, Defendants, including LASD Deputies, Sergeants or
employees of COLA, including Defendants DOES 1 through 10, inclusive, unjustified shooting
of DECEDENT was ratified by COLA supervisorial officers.

49. On information and belief, Defendants Does 1 through 10, inclusive, were not
disciplined for the unjustified shooting of DECEDENT.

50. On and for some time prior to November 13, 2019 (and continuing to the present
date), Defendants COLA and DOES 1-10, acting with gross negligence and with reckless and
deliberate indifference to the rights and liberties of the public in general, and of Plaintiff and
DECEDENT, and of persons in their class, situation and comparable position in particular,
knowingly maintained, enforced and applied an official recognized custom, policy, and practice
of:

A. Employing and retaining as Deputies and other personnel, including Defendants
DOES 1-10, whom Defendants COLA and DOES 1-10 at all times material herein
knew or reasonably should have known had dangerous propensities for abusing
their authority and for mistreating citizens by failing to follow written LASD
policies, including the use of excessive force;

B. Of inadequately supervising, training, controlling, assigning, and disciplining
COLA employees and other personnel, including Defendants DOES 1-10, whom
Defendants COLA and DOES 1-10 knew or in the exercise of reasonable care
should have known had the aforementioned propensities and character traits,
including the propensity for violence and the use of excessive force;

C. By maintaining grossly inadequate procedures for reporting, supervising,
investigating, reviewing, disciplining and controlling the intentional misconduct

by Defendants DOES 1-10 who are Deputies and/or agents of COLA;

14

 
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 23 0f 78 Page ID #:23

oOo ON KH OH BP WD NHN

NY NO NO NO Se Fe ESE EF EEF ESE OES Ele

 

D. By failing to discipline COLA Deputies’ and/or agents’ conduct, including but not
limited to, unlawful detention and excessive force;

E. By ratifying the intentional misconduct of DOES 1-10 and other COLA Deputies’
and/ or agents, who are COLA Deputies and/or agents of COLA;

F. By having and maintaining an unconstitutional policy, custom, and practice of
detaining and arresting individuals without probable cause or reasonable suspicion,
and using excessive force, including deadly force, which also is demonstrated by
inadequate training regarding these subjects. The policies, customs, and practices
of Defendants DOES 1-10 were maintained with a deliberate indifference to
individuals' safety and rights; and

G. By failing to properly investigate claims of unlawful detention and excessive force
by COLA Deputies.

51. By reason of the aforementioned policies and practices of Defendants COLA and
DOES 1-10, DECEDENT was severely injured and subjected to pain and suffering and
ultimately, lost his life. The aforementioned policies and practices of Defendants, including the
custom, policy and practice of Defendant COLA in allowing its peace officers to use unjustified,
excessive and unreasonable deadly force in shooting persons who had fired no shots with no
punishment for the involved peace officers was a moving force that caused Defendants DOES 1-
10 to use unreasonable deadly force on DECEDENT, who was also unarmed and fired no shots at
Defendants nor otherwise, presented an imminent danger to Defendants or others.

52. Defendants COLA and DOES 1-10, together with various other officials, whether
named or unnamed, had either actual or constructive knowledge of the deficient policies,
practices and customs alleged in the paragraphs above. Despite having knowledge as stated
above, these defendants condoned, tolerated and through actions and inactions thereby ratified
such policies. Said defendants also acted with deliberate indifference to the foreseeable effects
and consequences of these policies with respect to the constitutional rights of DECEDENT,

Plaintiffs, and other individuals similarly situated.

15

 
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 24 of 78 Page ID #:24

Oo co NY HD UA FP WY NH —

dO BO meee
PNRRRERNRSSOXERAAADREBONHAS

 

53. By perpetrating, sanctioning, tolerating and ratifying the outrageous conduct and
other wrongful acts, Defendants DOES 1-10 acted with intentional, reckless, and callous
disregard for the life of DECEDENT and for DECEDENT's and Plaintiffs’ constitutional rights.
Furthermore, the policies, practices, and customs implemented, maintained, and still tolerated by
Defendants COLA and DOES 1-10 were affirmatively linked to and were a significantly
influential force behind the injuries of DECEDENT and Plaintiffs.

54. The actions of each of Defendants DOES 1-10 were willful, wanton, oppressive,
malicious, fraudulent, and extremely offensive and unconscionable to any person of normal
sensibilities, and therefore warrants the imposition of exemplary and punitive damages as to the
individual Defendants DOES 1-10.

55. By reason of the aforementioned acts and omissions of Defendants COLA and
DOES 1-10, Plaintiffs were caused to incur damages as stated elsewhere herein.

56. By reason of the aforementioned acts and omissions of Defendants COLA and
DOES 1-10, Plaintiffs suffered and continue to suffer loss of love, companionship, affection,
comfort, care, society, and future support.

57. Accordingly, Defendants COLA and DOES 1-10 each are liable to Plaintiffs for
compensatory damages under 42 U.S.C. § 1983.

58. Plaintiffs seek both wrongful death damages and survival damages under this
claim. Plaintiffs further claim all of Plaintiffs attorneys’ fees and costs incurred and to be
incurred in Plaintiff presenting, maintaining and prosecuting this action under 42 U.S.C. Section
1988.

SIXTH CAUSE OF ACTION
BATTERY CAUSING WRONGFUL DEATH
(Cal. Govt. Code §815; 820 and California Common Law)
(By Plaintiffs A.G.; D.G. and G.G. Against Defendant COLA and DOE Defendants)
59. Plaintiffs repeat and re-allege each allegation in all the preceding paragraphs of

this Complaint with same force and effect as if fully set forth herein.

16

 
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 25of 78 Page ID #:25

oOo won NHN OF BW NO

NH NO NO NO | | | FP PF PF ES ES Pe lS

 

60. Defendants including LASD Deputies, Sergeants or employees of COLA,
including Defendants DOES 1 through 10, inclusive, while working as LASD Deputies,
Sergeants or employees for COUNTY OF LOS ANGELES, and acting within the course and
scope of their duties, intentionally shot DECEDENT OMAR GARCIA. Defendants including
LASD Deputies, Sergeants or employees of COLA, including Defendants DOES 1 through 10,
inclusive, had no legal justification for using force against DECEDENT and the use of force was
excessive and unreasonable.

61. At all times herein mentioned, law enforcement officers in California were only
allowed to use necessary force reasonable force to effect an arrest, prevent escape or overcome
resistance. Defendants including LASD Deputies, Sergeants or employees of COLA, including
Defendants DOES 1 through 10, inclusive, committed an unconsented touching of DECEDENT
and battered him when they used unreasonable and excessive deadly force when they shot
DECEDENT to death.

62. As a direct and proximate result of Defendants’ actions and conduct, Plaintiffs
A.G; D.G. and G.G. suffered the loss of their father, DECEDENT OMAR GARCIA, including
damages for the loss of DECEDENT’s life-long love, companionship, comfort, care, assistance,
protection, affection, society, moral support, training and guidance; loss of financial support,
sustenance and earning capacity; loss of gifts and benefits; funeral and burial expenses; loss of the
reasonable value of household services; loss of relationship with DECEDENT, including loss of
society and companionship and all other damages allowed under state law, including under
California’s “Wrongful Death” statue, California Code of Civil Procedure Section 377.60, et seq.
and CAC] 3921 “Wrongful Death (Death of an Adult).”

63. COUNTY OF LOS ANGELES is vicariously liable for the wrongful acts of
Defendants including LASD Deputies, Sergeants or employees of COLA, including Defendants
DOES 1 through 10, inclusive, pursuant to section 815.2(a) and 820 of the California Government
Code, which provides that a public entity is liable for the injuries caused by its employees within
the scope of the employment if the employee’s acts would subject him or her to liability.

Plaintiffs A.G; D.G. and G.G. bring their claim individually as heirs at law of DECEDENT

17

 
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 26 of 78 Page ID #:26

Oo Oo DTD A PP WY NY

BOON RO SS ES RS ESF ED

 

OMAR GARCIA in wrongful death and as successor-in-interest to the DECEDENT and to The
ESTATE OF OMAR GARCIA, and seeks both survival and wrongful death damages for the
violation of DECEDENT's rights. By reason of the aforementioned acts and omissions of
Defendants COLA and DOES 1-10, Plaintiffs suffered and continue to suffer loss of love,
companionship, affection, comfort, care, society, and future support, funeral and burial expenses
and loss of household services.

64. | The conduct of the individual Defendants including LASD Deputies, Sergeants or
employees of COLA, including Defendants DOES 1 through 10, inclusive and was malicious,
wanton, oppressive, and accomplished with a conscious disregard for the rights of Plaintiff and
DECEDENT, entitling Plaintiffs A.G; D.G. and G.G, individually, and as a successors-in-interest
to DECEDENT, to an award of exemplary and punitive damages as to Defendants DOES 1!
through 10.

SEVENTH CAUSE OF ACTION
NEGLIGENCE CAUSING WRONGFUL DEATH
(By Plaintiffs A.G.; D.G. and G.G. Against Defendant COLA and DOE Defendants)

65. Plaintiffs repeat and re-allege each allegation in all the preceding paragraphs of
this Complaint with same force and effect as if fully set forth herein.

66. | The actions and inactions of Defendants, including the actions of Defendants
DOES | through 10, inclusive, were negligent and reckless. At all times herein mentioned, among
other things, Defendants including LASD Deputies, Sergeants or employees of COLA, including
Defendants DOES 1 through 10, inclusive, owed a duty to follow California law that provides
that "Law enforcement personnel’s tactical conduct and decisions preceding the use of deadly
force are relevant considerations under California law in determining whether the use of deadly
force gives rise to negligence liability. Such liability can arise, for example, if the tactical
conduct and decisions show, as part of the totality of circumstances, that the use of deadly force
was unreasonable." Defendants including LASD Deputies, Sergeants or employees of COLA,
including Defendants DOES 1 through 10, inclusive, breached their duty and were negligent and

unreasonable in their actions and inactions which included but are not limited to:

18

 
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 27 of 78 Page ID #:27

 

. The failure to properly and adequately assess the need to detain, arrest, and use force

or deadly force against DECEDENT OMAR GARCIA;

. The negligent tactics and handling of the situation with DECEDENT OMAR

GARCIA, including pre-shooting negligence;

. The failure to use alternative means to take into custody including, but not limited to,

time, space, verbalization, commands, hands on grappling, non-deadly impact

weapons, less-than-lethal weapons and less-than-lethal force;

. The negligent detention, arrest, and use of force, including deadly force, against

DECEDENT OMAR GARCIA;

. The failure to provide prompt medical care to DECEDENT OMAR GARCIA;

. The failure to properly train and supervise employees, both professional and non-

professional, including Defendants including LASD Deputies, Sergeants or employees
of COLA, including Defendants DOES 1 through 10, inclusive, including, but not

limited to the failure to train to follow the LASD Manual of Policies and Procedures;

. The failure to ensure that adequate numbers of employees with appropriate education

and training were available to meet the needs of and protect the rights

of DECEDENT OMAR GARCIA; and

. The violation of Defendant LASD Department Manual of Policies, Procedures and

training regarding foot pursuits, tactics and use of force; violation of other portions of
the Manual, tactics and training and the failure to follow Police Officer Standards and
Training (POST) guidelines and learning domains in regards to foot pursuits, tactics
and use of force.

Defendants including LASD Deputies, Sergeants or employees of COLA, including
Defendants DOES 1 through 10, inclusive, were only able to use “necessary force”
and the force used was unnecessary as their existed other “available resources and
techniques” including, but not limited to, containment, back-up, and other less than
lethal alternatives to use of deadly force including but not limited to verbal commands,

counseling, negotiating, less than lethal force, etc. Additionally, California state law,

19

 
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 28 of 78 Page ID #:28

eo Oo ss HN UN HB W NH

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

as amended (California Penal Code Section 835a) required that “the decision by a
peace officer to use force ...be evaluated carefully and thoroughly, in a manner that
reflects the gravity of that authority and the serious consequences of the use of force
by peace officers, in order to ensure that officers use force consistent with law and
agency policies.” Instead, Defendants, including Defendants DOES 1 through 10,
violated California law and did not do any careful evaluation but just suddenly shot
DECEDENT to death. California law as amended required that Defendants, including
Defendants DOES 1 through 10, “take into account that That individuals with
physical, mental health, developmental, or intellectual disabilities are significantly
more likely to experience greater levels of physical force during police interactions, as
their disability may affect their ability to understand or comply with commands from
peace officers and it is estimated that individuals with disabilities are involved in
between one-third and one-half of all fatal encounters with law enforcement.” Instead,
Defendants, including Defendants DOES 1 through 10, blatantly failed to do anything
or try anything other than simply shoot DECEDENT to death in a “shoot first ask
questions later fashion.” While California law, as amended, requires that deadly force
be used as a last resort, Defendants, including Defendants DOES 1 through 10, used

deadly force as a first resort
67. As a direct and proximate result of Defendants’ actions and conduct, Plaintiffs
A.G; D.G. and G.G. suffered the loss of their father, DECEDENT OMAR GARCIA, including
damages for the loss of DECEDENT’s life-long love, companionship, comfort, care, assistance,
protection, affection, society, moral support, training and guidance; loss of financial support,
sustenance and earning capacity; loss of gifts and benefits; funeral and burial expenses; loss of the
reasonable value of household services; loss of relationship with DECEDENT, including loss of
society and companionship and all other damages allowed under state law, including under
California’s “Wrongful Death” statue, California Code of Civil Procedure Section 377.60, et seq.

and CACI 3921 “Wrongful Death (Death of an Adult).”

20

 
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 29 of 78 Page ID #:29

oO Oo IY DN vA BP WY NY

NO NO PY NO eRe Be Ee Ee EF FEE Oe
BNURRRBRERSSERDWABTDREOARAS

 

68. The COUNTY OF LOS ANGELES is vicariously liable for the wrongful acts of
Defendants including LASD Deputies, Sergeants or employees of COLA, including Defendants
DOES 1 through 10, inclusive, pursuant to sections 815.2(a) and 820 of the California
Government Code, which provides that a public entity is liable for the injuries caused by its
employees within the scope of the employment if the employee's act would subject him or her to
liability.

69. The conduct of the individual Defendants including LASD Deputies, Sergeants or
employees of COLA, including Defendants DOES 1 through 10, inclusive, was malicious,
wanton, oppressive, and accomplished with a conscious disregard for the rights of Plaintiff and
DECEDENT, entitling Plaintiff, individually and as successor-in-interest to DECEDENT, to an
award of exemplary and punitive damages as to individual Defendants including LASD Deputies,
Sergeants or employees of COLA, including Defendants DOES 1 through 10, inclusive.

70. _—‘~ Plaintiffs A.G; D.G. and G.G bring their claim, individually, as heirs at law of
DECEDENT OMAR GARCIA in wrongful death and as successors-in-interest to the
DECEDENT and to The ESTATE OF OMAR GARCIA, and in each case, seeks both survival
and wrongful death damages for the violation of DECEDENT's rights.

EIGHTH CAUSE OF ACTION
VIOLATION OF CALIFORNIA CIVIL CODE SECTION 52.1
(Tom Bane Act Violations)
(By Plaintiffs A.G.; D.G. and G.G. Against Defendant COLA and DOE Defendants)

71. Plaintiffs repeat and re-allege each allegation in all the preceding paragraphs of
this Complaint with same force and effect as if fully set forth herein.

72. This action is brought pursuant to section 52.1 of the California Civil Code. The
present action is also brought pursuant to section 820 and 815.2 of the Government Code.
Pursuant to section 820 of the California Government Code, as a public employee, Defendants
DOES 1 through 10, inclusive, are liable for injuries caused by their acts or omissions to the same

extent as a private person.

21

 
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 30 o0f 78 Page ID #:30

So Oo NI HN wr FP W NY

NO NO NY NO KF KF Fe S| EF Se ES ES he

 

73. At all times mentioned herein, Defendants including LASD Deputies, Sergeants or
employees of COLA, including Defendants DOES 1 through 10, inclusive, were acting within the
course and scope of their employment and/or agency with Defendant COUNTY OF LOS
ANGELES. As such Defendant COUNTY OF LOS ANGELES is liable in respondent superior
for the injuries caused by the acts and omissions of Defendants including LASD Deputies,
Sergeants or employees of COLA, including Defendants DOES 1 through 10, inclusive, pursuant
to section 815.2 of the California Government Code.

74. DECEDENT OMAR GARCIA was subjected to excessive force by Defendants
including LASD Deputies, Sergeants or employees of COLA, including Defendants DOES 1
through 10, inclusive, in the form of gunshots fired by said defendants which struck OMAR
GARCIA and caused him serious personal injuries from which he eventually died. The shooting
was unreasonable and unwarranted as the circumstances under which the shooting occurred did
not require the use of any force whatsoever. As an unreasonable use of force, the shooting
constituted a violation of OMAR GARCIA’s constitutional rights against unreasonable searches
and seizures protected by the Constitution of the State of California.

75. All of the above acts and omissions of the individual Defendants including LASD
Deputies, Sergeants or employees of COLA, including Defendants DOES 1 through 10, inclusive,
were willful, wanton, malicious and oppressive thereby justifying the awarding of exemplary and
punitive damages to Plaintiff as to said Defendants.

76. As a proximate result of the acts of Defendants including LASD Deputies,
Sergeants or employees of COLA, including Defendants DOES 1 through 10, inclusive, OMAR
GARCIA suffered multiple gunshot wounds which caused him severe injuries from which he
eventually died.

77. The above acts of Defendants including LASD Deputies, Sergeants or employees
of COLA, including Defendants DOES 1 through 10, inclusive, violated OMAR GARCIA’s civil
rights as protected by section 52.1 of the Civil Code.

78. As such, Plaintiffs A.G; D.G. and G.G. are entitled to compensatory damages

according to proof, including those permitted by Section 52 of the Civil Code, punitive and

22

 
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 31 of 78 Page ID #:31

Oo any nN FH HP WY NY

NHN NY PPO NO | —|— EF Se PO SEES ll

 

exemplary damages against the individual Defendants, the costs of suit incurred in this action,

reasonable attorney's fees as permitted by the Civil Code section 51.7 and 52, and any other

additional relief that the Court deems proper.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs requests entry of judgment in their favor and against

Defendants, and each of them, as follows:

A.

Q ™ moO

For compensatory damages, for wrongful death including damages for the loss of
DECEDENT’s life-long love, companionship, comfort, care, assistance, protection,
affection, society; moral support; and the loss of relationship with Decedent, including
loss of society, familial relationship and companionship in an amount according to proof
at the time of trial;

For compensatory damages, for Survival for the mental, physical and emotional pain and
suffering of DECEDENT in an amount according to proof at the time of trial;

For loss of financial support, sustenance and earning capacity in an amount according to
proof at the time of trial;

For loss of gifts and benefits in an amount according to proof at the time of trial;

For punitive damages against the individual defendants in an amount to be proven at trial;
For interest;

For reasonable costs of this suit and attorneys’ fees, including pursuant to 42 U.S.C. §
1988;

For reasonable costs of this suit and attorneys' fees, including pursuant to the Tom Bane
Act and other state statutes;

For all other damages allowed under federal and state law and;

For such further other relief as the Court may deem just, proper, and appropriate.

Mf

f/

MM

23

 
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 32 of 78 Page ID #:32

 

 

 

1 | Dated: October 13, 2020 GUIZAR, HENDERSON & CARRAZCO, LLP
5 .
3 L
By:
4 HUMBERT® GUIZAR
5 KENT M. HENDERSON
Attorney for Plaintiffs,
6 A.G., et. al.
7
, DEMAND FOR JURY TRIAL
9 Plaintiffs hereby demand a trial by jury.
10
1 Dated: October 13, 2020 GUIZAR, HENDERSON & CARRAZCO, LLP
12 [.£
13 By:
14 HUMBERTO GUIZAR
KENT M. HENDERSON
15 Attorney for Plaintiffs,
AG., et. al.
16
\7
18
19
20
21
22
23
24
25
26
27
28
24

 

 
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 33 of 78 Page ID #:33

Electronically FILED by Superior Court of California, County of Los Angeles on 10/13/202@652@A Pid Atherri R. Carter, Executive Officer/Clerk of Court, by R. Clifton, Deputy Clerk

 

CM-010
ATTORNEY OR PARTY WITHOUT ATTORNEY (N Si Bi i, i
[— Angel Carrazco, Jr (230845) Kent | Henderson (1 39530) Humberto Guizar (125769) FOR COURT USE ONLY
GUIZAR, HENDERSON & CARRAZCO, L.L.P.
18301 Irvine Blvd.
Tustin, CA 92780
TecepHone wo. 714-541-8600 : raxno.: 714-541-8601
ATTORNEY FOR (name): Plaintiffs, A.G., a minor, et al.
SUPERIOR COURT OF CALIFORNIA, COUNTY OF Los Angeles
street aooress: || | N, Hill Street
matunc aooress: SAME
city ano zipcove: Los Angeles, CA 90012
grancH name. Stanley Mosk Courthouse

 

 

 

 

CASE NAME:
A.G., a minor, et.al. v. County of Los Angeles, et.al.
CIVIL CASE COVER SHEET Complex Case Designation CASE NUMBER: we —~
Unlimited  [_] Limited 2OST A] 39 46 -4
(Amount (Amount L_] counter [_] Joinder
demanded demanded is Filed with first appearance by defendant JUDGE:
exceeds $25,000) $25,000 or less) (Cal. Rules of Court, rule 3.402) DEPT:

 

 

 

Items 1-6 below must be completed (see instructions on page 2).
1. Check one box below for the case type that best describes this case:

 

 

 

Auto Tort Contract Provisionally Complex Civil Litigation
Auto (22) [_] Breach of contractwarranty (06) (Cal. Rutes of Court, rules 3.400-3.403)
Uninsured motorist (46) Lj Rule 3.740 coltectians (09) CJ Antitrust/Trade regulation (03)
Other PIPDAWD (Personal Injury/Property {_] Other collections (09) {] Construction defect (10)
Damage/Wrongful Death) Tort L_] Insurance coverage (18) C7] Mass tort (40)
Asbestos (04) [] Other contract (37) C_] Securities litigation (28)
Product liability (24) Real Property L_] Environmental/Toxic tort (30)
Medical malpractice (45) [_] Eminent domain/inverse [1] insurance coverage claims arising from the
Other PI/PD/WD (23) condemnation (14) above listed provisionally complex case
Non-PIPDIWD (Other) Tort [_] Wrongful eviction (33) types (41)
(J Business torvunfair business practice (07) [J] other reat property (26) Enforcement of Judgment
L_] Civil rights (08) Unlawful Detainer J Enforcement of judgment (20)
[_] Defamation (13) [_] Commerciat (31) Miscellaneous Civil Complaint
L_] Fraud (16) [_] Residential (22) [_] rico (27)
[| intellectual property (19) C4 Drugs (38) Other complaint (not specified above) (42)
[_] Professional negligence (25) Judicial Review Miscellaneous Civil Patition
1 other non-PUPDAND tort (35) [_] Asset forfeiture (05) Partnership and corporate govemance (21)
Employment | Petition re: arbitration award (11) [_] Other petition (not specified above) (43)
Wrongful termination (36) [| Writ of mandate (02)
C] Other employment (15) C_] Other judicial review (39)

 

2. Thiscase |_lis [y¥Jisnot complex under rule 3.400 of the California Rules of Court. if the case is complex, mark the
factors requiring exceptional judicial management:

a. i Large number of separately represented parties d. [_] Large number of witnesses

b. tj Extensive motion practice raising difficult ornovel —e. | Coordination with related actions pending in one or more courts
issues that will be time-consuming to resolve in other counties, states, or countries, or in a federal court
c. L_] Substantial amount of documentary evidence f. L_] Substantiat postjudgment judicial supervision

 

 

3. Remedies sought (check aif that apply): a.L¥_] monetary ».[-_] nonmonetary; declaratory or injunctive retief c.{___]punitive
4. Number of causes of action (specify): Seven (7)
5. This case CI is isnot aclass action suit.
6. lf there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
Date: 10/13/2020 a
Angel Carrazco, Jr. >

{TYPE OR PRINT NAME) (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)

NOTICE

 

Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed

under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
in sanctions.

° File this cover sheet in addition to any cover sheet required by local court rule.
 Ifthis case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
other parties to the action or proceeding.

@ Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
ag

 

 

 

e 1of2

Fotm Adopted far Mandatory Usa Cal. Rules of Count, rules 2.0, 3.220, 3.400-3.403, 3.740,

Judicial Council of Catlifomia CIVIL CASE COVER SHEET Cal. Slandards of Judicial Administration, std. 3.10
CM-010 [Rev. July 4, 2007}

ww.coumlinio.ca.gov
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 34 of 78 Page ID #:34

INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET CM-010
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has muitiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.

To Parties in Rule 3.740 Collections Cases. A "collections case” under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.

To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on ail parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that

the case is complex.

Auto Tort

Auto (22)—Personal Injury/Property
Damage/Wrongfut Death

Uninsured Motorist (46) (if the
case involves an uninsured
motorist claim subject to
arbitration, check this item
instead of Auto)

Other PI/PDIWD (Personal bnjury/
Property Damage/Wrongful Death)
Tort

Asbestos (04)

Asbestos Property Damage
Asbestos Personal Injury/
Wrongfu! Death

Product Liability (not asbestos or
toxic/environmental) (24)

Medicat Matpractice (45)

Medical Malpractice—
Physicians & Surgeons

Other Professional Health Care
Matpractice

Other PI/PDAND (23)

Premises Liability (e.g., slip
and fall)

Intentional Bodily Injury/PDAWD
(e.g., assault, vandalism)

intentional Infliction of
Emationai Distress

Negligent Infliction of
Emational Distress

Other PUPD/WD

Non-PHPD/WD (Other) Tort
Business TortvUnfair Business
Practice (07)

Civil Rights (e.g., discrimination,
false arrest) (not civil
harassment) (08)

Defamation (e.g., slander, libel)

(13)

Fraud (16)

Intellectual Property (19)

Professional Negligence (25)
Legal Malpractice
Other Professional Malpractice

(not medical or legal}

Other Non-P¥PD/WD Tart (35)

Emptoyment
Wrangful Termination (36)
Other Employment (15)

CM-010 [Rov. July 1, 2007}

CASE TYPES AND EXAMPLES
Contract
Breach of ContractfWarranty (06)
Breach of Rental/Lease
Contract (not unlawful detainer
or wrongful eviction)
ContractWaranty Breach—Seller
Plaintiff (not fraud or negligence)
Negligent Breach of Contract/
Warranty
Other Breach of Contract/Warranty
Collections (e.g., money owed, open
book accounts) (09)
Collection Case—Seller Plaintiff
Other Promissory Note/Collections

ase

Insurance Coverage (not provisionally
complex) (18)

Auto Subrogation
Other Coverage

Other Contract (37)
Contractual Fraud
Other Contract Dispute

Real Property

Eminent Domain/Inverse
Condemnation (14)

Wrongful Eviction (33)

Other Real Property (e.g., quiet title) (26)
Writ of Possession of Real Property
Mortgage Foreclosure
Quiet Title
Other Real Property (not eminent
domain, landiordfenant, or
foreclosure)

Unlawful Detainer

Commercial (31)

Residential (32)

Drugs (38) (if the case involves illegal
drugs, check this item, otherwise,
report as Commercial or Residential)

Judicial Review

Asset Forfeiture (05)

Petition Re: Arbitration Award (11)

Writ of Mandate (02)
Writ-Administrative Mandamus
Writ-Mandamus on Limited Court

Case Matter
Writ-Other Limited Court Case
Review

Other Judicial Review (39)

Review of Health Officer Order
Notice of Appeal-Labor
Commissioner Appeais

CIVIL CASE COVER SHEET

Provistonally Complex Civil Litigation (Cal.
Rutes of Court Rules 3.400-3.403)
Antitrust/Trade Regulation (03)
Construction Defect (10)
Claims Involving Mass Tort (40)
Securities Litigation (28)
EnvironmentalToxic Tort (30)
Insurance Coverage Claims
(arising from provisionally complex
case type listed above) (41)
Enforcement of Judgment
Enforcement of Judgment (20)
Abstract of Judgment (Out of
County)
Confession of Judgment (non-
domestic relations)
Sister State Judgment
Administrative Agency Award
(not unpaid taxes)
Petition/Certification of Entry of
Judgment on Unpaid Taxes
Other Enforcement of Judgment
3 "

Miscellaneous Civil Complaint
RICO (27)
Other Complaint (not specified
above) (42)
Declaratory Relief Only
injunctive Rellef Only (non-
harassment)
Mechanics Lien
Other Commercial Complaint
Case (non-tort/non-complex)
Other Civil Complaint
(non-tort/fnon-complex)
Miscellaneous Civil Petition
Partnership and Corporate
Governance (21)
Other Petition (not specified
above) (43)
Civil Harassment
Workplace Viotence
Elder/Dependent Adult
Abuse
Election Contest
Petition for Name Change
Petition for Relief From Late
Claim
Other Civil Petition

Page 2 of 2
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 35of 78 Page ID #:35

 

 

SHORT TITLE: A G_, a minor, et al. v. County of Los Angeles, et al. CASE NUMBER

 

 

CIVIL CASE COVER SHEET ADDENDUM AND
STATEMENT OF LOCATION
(CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)

 

 

This form is required pursuant to Local! Rule 2.3 in all new civil case filings in the Los Angeles Superior Court.

 

Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.

Step 2: In Column B, check the box for the type of action that best describes the nature of the case.

Step 3: !n Column C, circle the number which explains the reason for the court filing location you have
chosen.

 

 

 

1. Class actions must be filed in the Stanley Mosk Courthouse, Central District.

Applicable Reasons for Choosing Court Filing Location (Column C)

2. Permissive filing in central district.

3. Location where cause of action arose.

4, Mandatory personal injury fiting in North District.

§. Location where performance required or defendant resides.

6. Location of property or permanently garaged vehicle.

7. Location where petitioner resides.

8. Location wherein defendant/respondent functions wholly.

9. Location where one or more of the parties reside.

10. Location of Labor Commissioner Office.

11. Mandatory filing location (Hub Cases — unlawful detainer, limited
non-collection, limited collection, or personal injury).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+ A . hoy 8 o Cc
- Civil Case Cover Sheet “=” Type of Action. Applicable Reasons -
Category No. - (Check only one) See.Step 3 Above
Auto (22) (2 A7100 Motor Vehicle - Personal Injury/Properly Damage/Wrongful Death 1,4, 11
£t
z e Uninsured Motorist (46) O A7110 Personal Injury/Property Damage/Wrongful Death — Uninsured Motorist | 1, 4, 41
(2 A6070 Asbestos Property Damage 4,11
Asbestos (04)
Pe O A7221 Asbestos - Personal InjuryWrongful Death 1,11
o 9
e
So s Product Liability (24) QO A7260 Product Liability (not asbestos or toxic/environmental) 1,4, 14
2 3
2a O A7210 Medical Malpractice - Physicians & Surgeons 1,4, 11
. = 7
a4 Medical Malpractice (45) 14.14
a > 0 A7240 Other Professional Health Care Malpractice mn
a
5 §
g= O) A7250 Premises Liability (e.g., slip and fall)
2 m Other Personal 14,11
P = Injury Property 1 A7230 Intentional Bodily injury/Property Damage/Wrongful Death (e.g., 1.4.44
= & Damage Wrongful assault, vandalism, etc.) Oo
Death (23) (J A7270 Intentionat infliction of Emotional Distress 4u
f A7220 Other Personal Injury/Property DamageMWrongful Death 141
LASC CIV 109 Rev, 12/18 CIVIL CASE COVER SHEET ADDENDUM Local Rule 2.3
For Mandatory Use AND STATEMENT OF LOCATION Page 1 of 4
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 36 of 78 Page ID #:36

 

 

SHORT HTLE’ AG. a minor, et al. v. County of Los Angeles, et al.

CASE NUMBER

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

; A an - C Applicable
Civil Case Cover Sheet ‘Type of Action Reasons See Step 3
Category No. (Check only one) ‘Above
Business Tort (07) O A6029 Other Commercial/Business Tort (not fraud/breach of cantract) 41,2,.3
t
e c Civil Rights (08) O A6008 Civil Rights/Discrimination 1,2,3
os
ys 8
o- a Defamation (13) O A6010 Defamation (slander/ibe)) 1,2,3
ss
=P Fraud (16) O A6013 Fraud (no contract) 1,2,3
= 2
6s
Ps , , O A6017 Legal Malpractice 1,2,3
@ Professional Negligence (25)
= z 1 A6050 Other Professional Malpractice (not medical or legal) 1,2,3
za
Other (35) 0 A6025 Other Non-Personal Injury/Property Damage tort 1,2,3
= Wrongfu! Termination (36) 1) A6037 Wrongful Termination 1,2,3
a
E
s © A6024 Other Employment Complaint Case 1,2,3
= Other Employment (15)
RF 1 A6109 Labor Commissioner Appeals 10
© A6004 Breach of Rental/Lease Contract (not unlawful detainer or wrongful
ieee 2,5
eviction)
Breach of
eacn® coe arenty O A6C08 ContractWaranty Breach -Seller Plaintiff (no fraud/negtigence) 2.5
{not insurance) 1 A6019 Negligent Breach of Contract/Warranty (no fraud) 125
QO A6028 Other Breach of ContraclWarranly (not fraud or negligence) 12.5
3 O A6002 Collections Case-Seller Plaintiff 5,6, 11
s Collections (09) .
5 O A6012 Other Promissory Note/Coltections Case 5,11
° O A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt 5,6, 11
Purchased on or after January 1, 2014)
Insurance Coverage (18) OD A6015 Insurance Coverage (not complex) 1,2,5,8
O A6009 Contractual Fraud 4,2,3,5
Other Contract (37)  A6031 Tartious interference 1.2.35
© A6027 Other Contract Dispute(not breach/insurance/fraud/negligence) 1,2,3,8,9
Eminent Domain/inverse ‘ eS
Condemnation (14) O A7300 Eminent Domatn/Condemnation Number of parcels. 2,6
£
2 Wrongful Eviction (33) QO A6023 Wrongful Eviction Case 2.6
°o
a.
3 O A6018 Mortgage Foreclosure 2,6
o Other Reat Property (26) 11 A6032 Quiet Title 2,6
O A6060 Other Real Property (not eminent domain, landlord/tenant, foreclosure) | 2,6
L Uniawfut fey merce O A6021 Unlawful Detainer-Commerciat (not drugs or wrongfut eviction) 6, 11
w
gg
3 Untawful Oey esaental  A6020 Uniawful Detainer-Residential (not drugs or wrongful eviction) 6. 11
Zz Unlawtut Detainer- .
= Post-Foreclosure (34) O A6020F Unlawful Detainer-Post-Foreclosure 2,6, 11
3 Untawful Detainer-Drugs (38) | (1 A6022 Uniawful Detainer-Drugs 2,6, 11
LASC CIV 109 Rev. 12/18 CIVIL CASE COVER SHEET ADDENDUM Local Rule 2.3
ev. 12
AND STATEMENT OF LOCATION Page 2 of 4

For Mandatory Use
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 37 of 78 Page ID #:37

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHORT TITLE. A.G., a minor, et al. v. County of Los Angeles, et al. CASE NUMBER
A ood oe Bo C Applicable
Civil Case Cover Sheet - . 7... ° Type’of Action Reasons - See Step 3
Category No. OO "oo i (Checkonlyone) Above
Asset Forfeiture (05) © A6i08 Asset Forfeiture Case 2,36
2 Petition re Arbitration (11) QO A611 Petition to Compel/Confirm/Vacate Arbitration 2,5
a
>
r O A6151 Writ - Administrative Mandamus 2,8
3 Writ of Mandate (02) O A6152 Writ - Mandarnus on Limited Court Case Matter
3 (1 A153 Wait - Other Limited Court Case Review 2
Other Judicial Review (39) O = A6150 Other Wait ‘Judicial Review 2,8
c AntitrustTrade Regulation (03) | A6003 Antitrust/Trade Regulation 1,2,8
o
B Construction Defect (10) O A6007 Construction Defect 1,2,3
3 Claims eNO Mass Tort 16 Ag006 Claims Involving Mass Tort 1,2,8
a
5
oO Securities Litigation (28) O A6035 Securities Litigation Case 1.2.8
=
= :
c Toxic Tort . .
s Environmental (30) O A6036 Toxic Tort/Environmental 1,2,3,8
>
9° Insurance Coverage Claims
a from Complex Case (41) QO A6014 Insurance Coverage/Subragation (complex case only) 1,2,5,8
 A6141 Sister State Judgment 2,5, 11
ee 0 A6160 Abstract of Judgment 2,6
E E Enforcement 0 A6107 Confession of Judgment (non-domestic relations) 2,9
= 3 of Judgment (20) C) A6140 Administrative Agency Award (not unpaid taxes) 2,8
—_ >
us 0 A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax 2,8
O A6112 Other Enforcement of Judgment Case 2,8,9
RICO (27) DO A6033 Racketeering (RICO) Case 1,2,8
gz
® 3 0 A6030 Declaratory Relief Only 1,2,8
= 5 Other Complaints DB A6040 injunctive Retief Only (not domestichharassment) 2,8
2 = (Not Specified Above) (42) | q g011 Other Commercial Complaint Case (rion-tortnon-complex) 1,2,8
= 2
Oo O A6000 Other Civi} Complaint (non-tortfnon-complex) 41,2,8
Partnership Corporation
Govemance (21) GO A6i13 Partnership and Corporate Governance Case 2,8
O + A6121 Civil Harassment With Damages 2,3,9
3 2 DO A6123 Workplace Harassment With Damages 2,3,9
Q om
ce i Adult Ab With O 2,3,
s 3 Other Petitions (Not ( A6124 Elder/Dependent Adult Abuse Case With Damages 3,9
3 Specified Above) (43) O A6190 Election Contest 2
2 >
=O O A6110 Petition for Change of Name/Change of Gender 2.7
1} A6170 Petition for Rellef from Late Claim Law 2.3.8
OD A6100 Other Civil Petition 2.9
LASC CIV 109 Rev. 12/4 CIVIL CASE COVER SHEET ADDENDUM Local Rule 2.3
ev. 8
AND STATEMENT OF LOCATION Page 3 of 4

For Mandatory Use
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 38 of 78 Page ID #:38

 

SHORT TITLE: A G., a minor, et al. v. County of Los Angeles, et al. CASE NUMBER

 

 

 

 

Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the

type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
(No address required for class action cases). ,

 

ADDRESS:

REASON: 4211 Dozier Street

vt. 20 B44 5. 6 7. Bo 9 10.4 11.

 

 

city STATE: ZIP CODE:

Los Angeles CA 90063

 

 

 

 

 

Step 5: Certification of Assignment: | certify that this case is properly filed in the Stanley Mosk Courthouse District of
the Superior Court of California, County of Los Angeles [Code Civ. Proc., §392 et seq., and Local Rule 2.3(a}(1)(E)].

Dated: 10/43/2020 Glee

(SIGNATURE OF ATTORNEY/FILING PARTY)

 

 

PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
COMMENCE YOUR NEW COURT CASE:

1. Original Complaint or Petition.

2. If filing a Complaint, a completed Summons form for issuance by the Clerk.
3. Civil Case Cover Sheet, Judicial Council form CM-010.
4

Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
02/16).

an

Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.

6. Asigned order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
minor under 18 years of age will be required by Court in order to issue a summons.

7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
must be served along with the summons and complaint, or other initiating pleading in the case.

 

CIVIL CASE COVER SHEET ADDENDUM Local Rule 2.3

LASG CIV 109 Rev. 92/18 AND STATEMENT OF LOCATION Page 4 of 4

For Mandatory Use
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 39 of 78 Page ID #:39

 

Reserved for Clerk's File Stamp

SUPERIOR COURT OF CALIFORNIA
COUNTY OF LOS ANGELES

 

 

 

 

 

 

 

 

 

 

COURTHOUSE ADDRESS: FILED
Spring Street Courthouse Supariae ¢ Hornia
312 North Spring Street, Los Angeles, CA 90012 “aunty of Los Ange es
10/13/2020
NOTICE OF CASE ASSIGNMENT Sie & Qarae Caaouved dee Fest Cera
By: ‘. Denaty
UNLIMITED CIVIL CASE ” — ,
CASE NUMBER:
Your case is assigned for all purposes to the judicial officer indicated below. | 2OSTCV39464
THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

ASSIGNED JUDGE DEPT | ROOM ASSIGNED JUDGE DEPT | ROOM

 

 

 

 

 

 

 

 

 

Y  |Edward B. Moreton 27

 

 

 

Given lo tbe Plaintiff/Cross-Complainant/Attorney of Record — Sherri R. Carter, Executive Officer / Clerk of Court

 

on 10/15/2020 By R.Cliffon  , Deputy Clerk
(Date)
LACIV 190 (Rev 6/18) NOTICE OF CASE ASSIGNMENT ~ UNLIMITED CIVIL CASE

LASC Approved 05/06
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 40 of 78 Page ID #:40

INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS |
All complaints shail be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the

complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE

The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS

The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel! for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex

judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionally Complex Cases

Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.

LACIV 190 (Rev 6/18) NOTICE OF CASE ASSIGNMENT — UNLIMITED CIVIL CASE
LASC Approved 05/06
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page.41 of 78 Page ID #:41

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Supetor Court of California 2020-Sg-002-00
ounty of Los Angeles
: FEB 24 9020
2 os -
3 SUPERIOR COURT OF THE STATE OF CALIFORNIA
4 FOR THE COUNTY OF LOS ANGELES
5
6 IN RE PERSONAL INJURY } CASE NO::
COURT (“PI COURT”) PROCEDURES )
7 || SPRING STREET COURTHOUSE ) FIRST AMENDED STANDING ORDER
(EFFECTIVE FEBRUARY 24, 2020) ) RE: PERSONAL INJURY PROCEDURES
8 ) AT THE SPRING STREET COURTHOUSE
9
10
11 ALL HEARINGS ARE SET IN THE DEPARTMENT AS
REFLECTED IN THE NOTICE OF CASE ASSIGNMENT
12
13 FINAL STATUS CONFERENCE:
14 DATE: AT 10:00 A.M.
15 TRIAL
+6 DATE: _ AT 8:30 A.M.
17
OSC RE DISMISSAL
18 (CODE CIV. PROC., § 583.210):
19 DATE: AT 8:30 A.M,
20
21 TO EACH PARTY AND TO THE ATTORNEY OF RECORD FOR EACH PARTY:
22 Pursuant to the California Code of Civil Procedure (“C.C.P."}, the California Rules of
23 |j Court (“C.R.C.”) and the Los Angeles County Court Rules (‘Local Rules”), the Los Angeles
24 ||Superior Court (““LASC” or “Court?) HEREBY AMENDS AND SUPERSEDES THE
25 || SEPTEMBER 26, 2019 STANDING ORDER AND, GENERALLY ORDERS AS FOLLOWS
26 |}IN THIS AND ALL OTHER GENERAL JURISDICTION PERSONAL INJURY (‘PI’")
27 CTIONS FILED IN THE CENTRAL DISTRICT.
28 Wi
Page 1 of 7
First Amended Standing Order Re Personal Injury Procedures, Spring Street Courthouse
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 42 of 78 Page ID #:42

2020-S7-002-00

1 fil. To ensure proper assignment to a PI Court, plaintiff(s) must carefully fill out the Civil
2 || Case Cover Sheet Addendum (form LACTIV 109), The Court defines “personal injury” as: “an
3 || unlimited civil case described on the Civil Case Cover Sheet Addendum and Statement of
4 || Location (LACIV 109) as Motor Vehicle-Personal Injury/Property Damage/Wrongful Death;
5 || Personal Injury/Property Damage/Wrongful Death-Uninsured Motorist; Product Liability
6 |} (other than asbestos or toxic/environmental); Medical Malpractice-Physicians & Surgeons;
7 || Other Professional Health Care Malpractice; Premises Liability; Intentional Bodily
8 |} Injury/Property Damage/Wrongful Death; or Other Personal Injury/Property Damage/Wrongful
9 |} Death. An action for intentional infliction of emotional distress, defamation, civil
10 || rights/discrimination, or malpractice (other than medical malpractice), is not included in this
11 || definition. An action for injury to real property is not included in this definition” (Local Rule
12 || 2.3(a)¢1) (A)).
13 Consistent with Local Rule 2.3(a)(1)(A), the Court will assign a case to the PI Courts if

14 || plaintiff(s) checks any of the following boxes in the Civil Case Cover Sheet Addendum:

15 [) A7100 Motor Vehicle — Personal Injury/Property Damage/Wrongful Death
16 ([ A7130 Personal Injury/Property Damage/Wrongful Death — Uninsured

17 Motorist

18 M A7260 Product Liability (not asbestos or toxic/environmental)

19 [) A7210 Medical Malpractice — Physicians & Surgeons

20 [ A7240 Medical Malpractice — Other Professional Health Care Malpractice
21 [}] A7250 Premises Liability (e.g., slip and fall)

22 [ A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g.,
23 assault, vandalism etc.)

24 [ A7220 Other Personal Injury/Property Damage/Wrongful Death

25 The Court will not assign cases to the PI Courts if plaintiff(s) checks any boxes elsewhere

26 |lin the Civil Case Cover Sheet Addendum (any boxes on pages two and three of that form).
27 The Court sets the above dates in this action in the PI Court as reflected in the Notice of

28 || Case Assignment at the Spring Street Courthouse, 312 North Spring Street, Los Angeles, CA

Page 2 of 7

 

 

 

 

First Amended Standing Order Re Personal Injury Procedures, Spring Street Courthouse
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 43 of 78 Page ID #:43

2020-S7-002~-00

90012 (C.R.C. Rules 3.714(b)(3), 3.729).

FILING OF DOCUMENTS

2. With the exception of self-represented litigants or parties or attorneys that have obtained
an exemption from mandatory electronic filing, parties must electronically file documents.
Filings are no longer accepted via facsimile. The requirements for electronic filing are detailed

in the Court’s operative General Order Re Mandatory Electronic Filing for Civil, available online

Jy nm Ww FP WwW Hw H

at www.lacourt.org (link on homepage).
8 }|SERVICE OF SUMMONS AND COMPLAINT

9 13. Plaintiff(s) shall serve the summons and complaint in this action upon defendant(s) as
10 || Soon as possible but no later than three years from the date when the complaint is filed
11 ||(C.C.P. § 583.210, subd. (a)). On the OSC re Dismissal date noted above, the PI Court will
12 {\ dismiss the action and/or all unserved parties unless the plaintiff(s) shows cause why the action
13 j} or the unserved parties should not be dismissed (C.C.P. §§ 583.250; 581, subd. (b)(4)).
14 |/4. The Court sets the above trial and final status conference (“FSC”) dates on the condition
15 || that plaintiff(s) effectuate service on defendant(s) of the summons and complaint within six
16 |j months of filing the complaint.
17 475. The PI Court will dismiss the case without prejudice pursuant to Code of Civii Procedure
18 |} § 58! when no party appears for trial.
19 || STIPULATIONS TO CONTINUE TRIAL
20 || 6. Provided that all parties agree (and there is no violation of the “five-year rule” (C.C.P.
21 || § 583.310)), the parties may advance or continue any trial date in the PI Courts without showing
22 || good cause or articulating any reason or justification for the change. To continue or advance a
23 || trial date, the parties (or their counsel of record) should jointly execute and submit a Stipulation
24 |} to Continue Trial, FSC and Related Motion/Discovery Dates (form LACIV CTRL-242, available
25 || on the court’s website, Personal Injury Court link), The PI Courts schedule FSCs at 10:00 a.m.,
26 |}eight court days before the trial date. Parties seeking to continue the triat and FSC dates shall
27 || file the stipulation at least eight court days before the FSC date. Parties seeking to advance the

28 || trial and FSC dates shall file the stipulation at least eight court days before the proposed advanced

Page 3 of 7

 

 

 

 

First Amended Standing Order Re Personal Injury Procedures, Spring Street Courthouse
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 44 of 78 Page ID #:44

2020-Sd-002-00

FSC date (C.C.P. § 595.2; Govt. Code § 70617, subd. (c)(2)). In selecting a new trial date,
parties should avoid setting on any Monday, or the Tuesday following a court holiday. Parties
may submit a maximum of two stipulations to continue trial, for a total continuance of six
months. Subsequent requests to continue trial will be granted upon a showing of good cause by
noticed motion. This rule is retroactive so that any previously granted stipulation to continue

trial will count toward the maximum number of allowed continuances,

NO CASE MANAGEMENT CONFERENCES

I nA WwW ® W NY FHF

7, The PI Courts do not conduct case management conferences. The parties need not file a

Oo @

Case Management Statement.

10 |} LAW AND MOTION

11 1/8. Any and all electronically-filed documents must be text searchable and bookmarked.
12 || (See operative General Order re Mandatory Electronic Filing in Civil).

13 || COURTESY COPIES REQUIRED

14 1}9. Pursuant to the operative General Order re Mandatory Electronic Filing, courtesy

15 || copies of certain documents must be submitted directly to the PI Court courtrooms at the

16 || Spring Street Courthouse. The PI Courts also strongly encourage the parties filing and

17 || opposing lengthy motions, such as motions for summary judgment/adjudication, to submit one
18 |{or more three-ring binders organizing the courtesy copy behind tabs. Any courtesy copies of
19 || documents with declarations and/or exhibits must be tabbed (C.R.C. Rule 3.11 10(f}). All

20 || deposition excerpts referenced in briefs must be marked on the transcripts attached as exhibits
21 IK(C.R.C. Rule 3.1116(c)).

22 || RESERVATION HEARING DATE

23 |j/10. Parties must reserve hearing dates for motions in the PI Courts using the Court
24 {|} Reservation System (CRS) available online at wivw.J/acourt.org (link on homepage). After
25 || reserving a motion hearing date, the reservation requestor must submit the papers for filing with
26 || the reservation receipt number printed on the face page of the document under the caption and
27 |{attach the reservation receipt as the last page. Parties or counsel who are unable to utilize the

28 |fonline CRS may reserve a motion hearing date by calling the PI courtroom, Monday through

Page 4 of 7

 

 

 

 

First Amended Standing Order Re Personal Injury Procedures, Spring Street Courthouse
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 45 of 78 Page ID #:45

2020-S7-002-00

1 j| Friday, between 3:00 p.m. and 4:00 p.m.
2 || WITHDRAWAL OF MOTIONS
3 |} 11. California Rules of Court, Rule 3.1304(b) requires a moving party to notify the court
4 j|immediately if a matter will not be heard on the scheduled date. In keeping with that rule, the
5 || PI Courts require parties to comply with Code of Civil Procedure section 472(a) with regard to
6 |\the amending of pleadings related to demurrers or motions to strike so that the PI Courts do not

7 ||needlessly prepare tentative rulings for these matters.

8 || DISCOVERY MOTIONS

9 ||12. The purpose of an Informal Discovery Conference (“IDC”) is to assist the parties to
10 |j resolve and/or narrow the scope of discovery disputes. Lead trial counsel on each side, or another
11 || attorney with full authority to make binding agreements, must attend in person. The PI judges
12 || have found that, in nearly every case, the parties amicably resolve disputes with the assistance
13 |] of the Court.
14 1/13. Parties must participate in an IDC before a Motion to Compel Further Responses to
15 || Discovery will be heard unless the moving party submits evidence, by way of declaration, that
16 4} the opposing party has failed or refused to participate in an IDC. Scheduling or participating in
17 {}an IDC does not automatically extend any deadlines imposed by the Code of Civil Procedure for
18 || noticing and filing discovery motions. Idealiy, the parties should participate in an IDC before a
19 |] motion is filed because the IDC may avoid the necessity of a motion or reduce its scope. Because
20 |/of that possibility, attorneys are encouraged to stipulate to extend the 45 (or 60) day deadline for
21 | filing a motion to compel further discovery responses in order to allow time to participate in an
22 |jIDC. . .
23 If parties do not stipulate to extend the deadlines, the moving party may file the motion
24 |{to avoid it being deemed untimely. However, the IDC must take place before the motion is
25 || heard so it is suggested that the moving party reserve a date for the motion hearing that is at least
26 |} 60 days after the date when the IDC reservation is made. Motions to Compel Further Discovery
27 || Responses are heard at 10:00 a.m. If the IDC is not productive, the moving party may advance

28 || the hearing on a Motion to Compel Further Discovery Responses on any available hearing date

Page 5 of 7

 

 

 

 

First Amended Standing Order Re Personal Injury Procedures, Spring Street Courthouse
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 46 of 78 Page ID #:46

2020-SJ-002-00

1 {that complies with the notice requirements of the Code of Civil Procedure.

2 |114. Parties must reserve IDC dates in the P] Courts using CRS, which is available online at

we

www. lacourt.org (link on homepage). Parties must meet and confer regarding the available dates
in CRS prior to accessing the system. After reserving the IDC date, the reservation requestor
must file and serve an Informal Discovery Conference Form for Personal Injury Courts (form

LACTV 239) at least 15 court days prior to the conference and attach the CRS reservation receipt

4 HH WwW &

as the last page. The opposing party may file and serve a responsive IDC form, briefly setting

8 || forth that party’s response, at least ten court days prior to the IDC.

9 }|/15. Time permitting, the PI Hub judges may be available to participate in IDCs to try to
10 |/resolve other types of discovery disputes.
11 {| EX PARTE APPLICATIONS
12 {{16. Under the California Rules of Court, courts may only grant ex parte relief upon a
13 ||showing, by admissible evidence, that the moving party will suffer “irreparable harm,”
14 ||‘immediate danger,” or where the moving party identifies ‘a statutory basis for granting relief
15 {lex parte” (C.R.C. Rule 3.1202(c)). The PI Courts have no capacity to hear multiple ex parte
16 || applications or to shorten time to add hearings to their fully booked motion calendars, The PI
17 |}Courts do not regard the Court’s unavailability for timely motion hearings as an “immediate
18 || danger” or threat of “irreparable harm” justifying ex parte relief. Instead of seeking ex parte
19 |{relief, the moving party should reserve the earliest available motion hearing date (even if it is
20 {after the scheduled trial date) and file a motion to continue trial. Parties should also check
21 |/CRS from time to time because earlier hearing dates may become available as cases settle or
22 ||hearings are taken off calendar.
23 || REQUEST FOR TRANSFER TO INDEPENDENT CALENDAR DEPARTMENT
24 |117. Parties seeking to transfer a case from a PI Court to an Independent Calendar (“IC”)
25 }]Court shall file and serve the Court’s “Motion/Opposition/Stipulation to Transfer Complicated
26 || Personal Injury Case to Independent Calendar Court” (form LACIV 238, available on the Court’s
27 || website under the PI Courts link). The PI Courts will transfer a matter to an IC Court if the case

28 {lis nota “Personal Injury” case as defined in this Order, or if it is “complicated.” In determinin
jury Pp &

Page 6 of 7

 

 

 

 

First Amended Standing Order Re Personal Injury Procedures, Spring Street Courthouse
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 47 of 78 Page ID #:47

2020-SJ-002-00

1 || whether a personal injury case is “complicated” the PI Courts will consider, among other things,

2 jj the number of pretrial hearings or the complexity of issues presented.

Ww

18. Parties opposing a motion to transfer have five court days to file an Opposition (using
the same LACIV 238 Motion to Transfer form).

19. The PI Courts will not conduct a hearing on any Motion to Transfer to IC Court. Although
the parties may stipulate to transfer a case to an Independent Calendar Department, the PI Courts

will make an independent determination whether to transfer the case or not.

FINAL STATUS CONFERENCE

po oOo TFT DN WF BS

20. Parties shall comply with the requirements of the PI Courts’ operative Standing Order
10 || Re Final Status Conference, which shall be served with the summons and complaint.

11 || JURY FEES

12 |}21. Parties must pay jury fees no later than 365 calendar days after the filing of the initial
13 || complaint (C. C. P. § 631, subd. (c)(2)).

14 || JURY TRIALS

15 |{22. The PI Courts do not conduct jury trials. On the trial date, a PI Court will contact the
16 }| Master Calendar Court, Department One, in the Stanley Mosk Courthouse. Department One
17 jj} will assign cases for trial to dedicated Civil Triai Courtrooms and designated Criminal
18 || Courtrooms.

19 |} SANCTIONS

20 ||23. The Court has discretion to impose sanctions for any violation of this general order

21 |/(C.C.P. §§ 128.7, 187 and Gov. Code, § 68608, subd. (b)).

22

23
24 || Dated: feb. AF A020 Obrih fre

SAMANTHA P. JESSNER

28 Supervising Judge of Civil Courts

26
28

Page 7 of 7

 

 

 

 

First Amended Standing Order Re Personal Injury Procedures, Spring Street Courthouse
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 48 of 78 Page ID #:48

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

2020-SJ-004-00

FILED

Superior Court of Califomia
Gounty of Los Angeles

FEB 24 2020

 

SUPERIOR COURT OF THE STATE OF CALIFORNIA
FOR THE COUNTY OF LOS ANGELES - CENTRAL DISTRICT

IN RE PERSONAL INJURY CASES ) THIRD AMENDED STANDING ORDER
ASSIGNED TO THE PERSONAL INJURY } RE: FINAL STATUS CONFERENCE,
COURTS AT THE SPRING STREET ) PERSONAL INJURY (“PI’) COURTS
COURTHOUSE (Effective January 13, 2020)

 

The dates for Trial and the Final Status Conference (“FSC”) having been set in this matter,
the COURT HEREBY AMENDS AND SUPERSEDES ITS August 9, 2019 STANDING
ORDER RE: FINAL STATUS CONFERENCE, PERSONAL INJURY (“PI’’) COURTS AND,
GENERALLY ORDERS AS FOLLOWS IN THIS AND ALL OTHER GENERAL
JURISDICTION PERSONAL INJURY ACTIONS:

1. PURPOSE OF THE FSC

The purpose of the FSC is to verify that the parties/counsel are completely ready to proceed
with trial continuously and efficiently, from day to day, until verdict. The PI Courts will verify at the
FSC that all parties/counsel have (1) prepared the Exhibit binders and Trial Document binders and (2
met and conferred in an effort to stipulate to ultimate facts, legal issues, motions in limine, and the
authentication and admissibility of exhibits.
Mit
if
Mf

Page 7 of &

 

 

 

THIRD AMENDED ORDER RE FINAL STATUS CONFERENCE, PERSONAL INJURY COURTS
(Effective January 13, 2020)

 
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 49 of 78 Page ID #:49

10

W

12

13

14

15

16

V7

18

19

20

21

22

23

24

25

26

27

28

2. TRIAL DOCUMENTS TO BE FILED
At least five calendar days prior to the Final Status Conference, the parties/counsel shall serve
and file the following Tria) Readiness Documents:
A. TRIAL BRIEFS (OPTIONAL)
Each party/counsel may, but is not required to, file a trial brief succinctly identifying:
(1) the claims and defenses subject to litigation;
(2) the major legal issues (with supporting points and authorities);
(3) the relief claimed and calculation of damages sought; and
(4) any other information that may assist the court at trial.
B. MOTIONS IN LIMINE
Before filing motions in limine, the parties/counsel shall comply with the statutory notice
provisions of Code of Civil Procedure (“C.C.P.”) Section 1005 and the requirements of Los Angeles
County Court Rule (“Local Rule”) 3.57(a). The caption of each motion in limine shall concisely
identify the evidence that the moving party seeks to preclude. Parties filing more than one motion in
limine shall number them consecutively, Parties filing opposition and reply papers shall identify the
corresponding motion number in the caption of their papers.
Cc. JOINT STATEMENT TO BE READ TO THE JURY
For jury trials, the parties/counsel shall work together to prepare and file a joint written
statement of the case for the court to read to the jury (Local Rule 3.25(g)(4)).
D. JOINT WITNESS LIST
The parties/counsel shall work together to prepare and file a joint list of all witnesses that
each party intends to call, excluding impeachment and rebuttal witnesses (Local Rule 3.25(g)(5)).
The joint witness list shall identify each witness by name, specify which witnesses are experts,
estimate the length of the direct, cross examination and re-direct examination (if any) of each, and
include a total of the number of hours for all witness testimony. The parties/counsel shall identify all
potential witness scheduling issues and special requirements, Any party/counsel who seeks to elicit
testimony from a witness not identified on the witness list must first make a showing of good cause to

the tria] court.

Page 2 of 5

 

 

 

THIRD AMENDED ORDER RE FINAL STATUS CONFERENCE, PERSONAL INJURY COURTS
(Effective January 13, 2020}

 
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 50 of 78 Page ID #:50

10

11

12

13

14

15

16

7

18

19

20

a1

22

23

24

25

26

28

E. LIST OF PROPOSED JURY INSTRUCTIONS
(JOINT AND CONTESTED)

The parties/counsel shall jointly prepare and file a list of proposed jury instructions, organized
in numerical order, specifying the instructions upon which all sides agree and the contested
instructions, if any. The List of Proposed Jury Instructions must include a space by each instruction
for the judge to indicate whether the instruction was given.

F. JURY INSTRUCTIONS

(JOINT AND CONTESTED)

The parties/counsel shal! prepare a complete set of full-text proposed jury instructions, editing
all proposed California Civil Jury Instructions and insert party name(s) and eliminate blanks,
brackets, and irrelevant material. The parties/counsel shall prepare special instructions in a format
ready for submission to the jury with the instruction number, title, and text only (i.e., there should be
no boxes or other indication on the printed instruction itself as to the requesting party).

G. JOINT VERDICT FORM(S)

The parties/counse] shall prepare and jointly file a proposed general verdict form or special
verdict form (with interrogatories) acceptable to al] sides (Local Rule 3.25(g)(8)). If the
parties/counse] cannot agree on a joint verdict form, each party must separately file a proposed
verdict form.

H. JOINT EXHIBIT LIST

The parties/counsel shall prepare and file a joint exhibit list organized with columns
identifying each exhibit and specifying each party’s evidentiary objections, if any, to admission of
each exhibit. The parties/counsel shall meet and confer in an effort to resolve objections to the
admissibility of each exhibit.

I. PAGE AND LINE DESIGNATION FOR

DEPOSITION AND FORMER TESTIMONY

If the parties/counsel intend to use deposition testimony or former trial testimony in lieu of

any witness’s live testimony, the parties/counsel shall meet and confer and jointly prepare and file a

chart with columns for each of the following: 1) the page and line designations of the deposition or

Page 3 of 5

 

 

 

THIRD AMENDED ORDER RE FINAL STATUS CONFERENCE, PERSONAL INJURY COURTS
(Effective January 13, 2020)

 
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 51 of 78 Page ID#:51

1 || former testimony requested for use, 2) objections, 3) counter-designations, 4) any responses thereto,

2 jj; and 5) the Court’s ruling.

3 (}3. EVIDENTIARY EXHIBITS

4 The parties/counsel shall jointly prepare (and be ready to temporarily lodge for inspection at

5 || the FSC) three sets of tabbed, internally paginated by document, and properly-marked exhibits,

6 || organized numerically in three-ring binders (a set for the Court, the Judicial Assistant and the
7 {| witnesses). The parties/counsel shall mark all non-documentary exhibits and insert a simple written
8 || description of the exhibit behind the corresponding numerical tab in the exhibit binder. If the parties
9 || have a joint signed exhibit list and electronic copies of their respective exhibits, then the

10 || parties/counse! will not be required to produce exhibit binders at the FSC. However, the exhibit

11 || binders will be required by the assigned trial judge when the trial commences. In the absence of

12 lI either a joint signed exhibit list or electronic copies, exhibit binders wil] be required to be produced

13 {| by all parties/counsel at the FSC.

14 |} 4. TRIAL BINDERS REQUIRED IN THE PI COURTS

15 The parties/counsel shall jointly prepare (and be ready to temporarily lodge and include the

16 || following for inspection at the FSC) the Trial Documents consisting of conformed copies (if

17 || available), tabbed and organized into three-ring binders with a table of contents that includes the

18 || following:

19 Tab A: Trial Briefs (Optional)
20 Tab B: Motions in Limine
21 | Tab C: Joint Statement to Be Read to the Jury
22 Tab D; Joint Witness List
23 Tab E: Joint List of Jury Instructions (identifying the agreed upon and contested
24 instructions)
25 Tab F: Joint and Contested Jury Instructions
26 Tab G: Joint and/or Contested Verdict Form(s)
27 Tab H: Joint Exhibit List
28

Page 4 of 5

 

THIRD AMENDED ORDER RE FINAL STATUS CONFERENCE, PERSONAL INJURY COUATS
(EHactive January 13, 2020)

 

 

 
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 52 of 78 Page ID #:52

1 Tab I: Joint Chart of Page and Line Designation(s) for Deposition and

2 Former Testimony

3 Tab J: Copies of the Current Operative Pleadings (including the operative complaint,
4 answer, cross-complaint, if any, and answer to any cross-complaint).

5 The parties/counsel shall organize motions in limine (tabbed in numerical order) behind Tab

6 || B with the opposition papers and reply papers for each motion placed directly behind the moving

7 || papers. The parties shall organize proposed jury instructions behind Tab F, with the agreed upon

8 || instructions first in order followed by the contested instructions (including special instructions)

9 || submitted by each side.
10 {| 5, FAILURE TO COMPLY WITH FSC OBLIGATIONS
11 The court has discretion to require any party/counsel who fails or refuses to comply with this
12 1} Amended Standing Order to Show Cause why the Court should not impose monetary, evidentiary
13 || and/or issue sanctions (including the entry of a default or the striking of an answer).

14

15
16 || Dated: (tb, 24, ROA” bande (Lem —

SAMANTHA P. JESSNER

" Supervising Judge of Civil Courts

18
19
20
21
22
23
24
25

26

28

Page 5 of 5

 

THIRD AMENDED ORDER RE FINAL STATUS CONFERENCE, PERSONAL INJURY COURTS
(Effective January 13, 2020)

 

 

 
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 53 of 78 Page ID #:53

2020-S7-003-00

 

 

FILED
Superior Court of California
1 ounty of Los Angeles
3 FEB 24 9020
3 ; 5 Ditic
4
5 SUPERIOR COURT OF THE STATE OF CALIFORNIA
6 FOR THE COUNTY OF LOS ANGELES
7
3 IN RE PERSONAL INJURY CASES ) FIFTH AMENDED STANDING ORDER
ASSIGNED TO PERSONAL INJURY ) RE: MANDATORY SETTLEMENT
9 || COURTROOMS AT THE SPRING ) CONFERENCE
STREET COURTHOUSE ) (Effective February 24, 2020)
10 )
11

12 |} TO EACH PARTY AND TO THE ATTORNEY OF RECORD FOR EACH PARTY:

13 Pursuant to California Code of Civil Procedure, the California Rules of Court and
14 |jthe Los Angeles Court Rules, the Los Angeles Superior Court (“Court”) HEREBY
15 ||AMENDS AND SUPERSEDES THE September 26, 2019 FOURTH AMENDED
ig || STANDING ORDER, AND THE COURT HEREBY ISSUES THE FOLLOWING FIFTH
17 || AMENDED STANDING ORDER:

18 The Court orders the parties to participate in a Mandatory Settlement Conference
19 ||(MSC”) supervised by a Personal Injury Court Judge and staffed by volunteer settlement
29 |{ attorneys from the American Board of Trial Advocates, the Association of Southern California

21 || Defense Counsel, and the Consumer Attorneys Association of Los Angeles,

22 1. Plaintiff's counsel shall, within two (2) court days of the Court’s order of an MSC,
23 access the Consumer Attorneys Association of Los Angeles (“CAALA”") website, at
24 www.caala.org, and under “The LASC COURT CONNECTION” click on “LA
25 Superior Court PI MSC (Parties),” to register and schedule a mutually agreed upon
26 time for the MSC prior to the trial date.

27 2. A mandatory settlement conference statement shal! be served on all parties not less
28 than five (5) court days before the scheduled MSC. Parties’ counsel shall serve

 

FIFTH AMENDED STANDING ORDER -- MANDATORY SETTLEMENT CONFERENCE

 

 

 
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 54 of 78 Page ID #:54

2020-SJ-003-00

1 opposing counsel, CAALA at stuart @caala.org, and the Court by email, Email
2 addresses for the PI courtrooms can be found on the Court’s website at
3 www.lacourt.org, under “Division” go to “Civil”, then go to “General Jurisdiction
4 PI Court” then click on “P/ Courtroom Email Addresses”. CAALA will forward
5 the mandatory settlement conference statements to the settlement attorneys.
6 3. Pursuant to California Rules of Court, Rule 3.1380(b) and Los Angeles Superior
7 Court Rule 3.25(d), trial counsel, the parties and persons, including insurance
8 company representatives with full settlement authority, must attend in person unless
9 the settlement judge excuses personal appearance for good cause.
10 4. If the case settles prior to the scheduled MSC, Plaintiff's counsel shall notify the
11 specific Courtroom, forthwith, of such settlement by email and also CAALA by email
12 to stuart @caala.org.
13 5. Parties and counsel are ordered to appear in in the assigned Personal Injury
14 Courtroom at the scheduled time and date of the MSC as selected by the parties’
15 counsel.
16 6. The Court has the discretion (o require any party and/or counsel who fails or refuses
17 io comply with this order to show cause why the Court should not impose monetary
18 sanctions.
13

20 ,
21 || Dated: (th. a4, FORO obull—[frer—

SAMANTHA P, JESSNER

22 Supervising Judge of Civil Courts

23
24
25
26
27
28

2

 

FIFTH AMENDED STANDING ORDER - MANDATORY SETTLEMENT CONFERENCE

 

 

 
 

Superior Court of California
County of Los Angeles

    

Los Angeles County
Bar Association
Litigation Section

Los Angeles County
Bar Association Labor and
Employment Law Section

 

Consumer Attorneys
Association of Los Angeles

 

Southern California
Defense Counsel

SUNOS OF bil” nis
sonarus

Association of
Business Trial Lawyers

 

California Employment
Lawyers Association

LACIV 230 (NEW)
LASC Approved 4-11
For Optional Use

Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 55of 78 Page ID #:55

VOLUNTARY EFFICIENT LITIGATION STIPULATIONS

 

 

The Early Organizational Meeting Stipulation, Discovery
Resolution Stipulation, and Motions in Limine Stipulation are
voluntary stipulations entered into by the parties. The parties
may enter into one, two, or all three of the stipulations;
however, they may not alter the stipulations as written,
because the Court wants to ensure uniformity of application.
These stipulations are meant to encourage cooperation
between the parties and to assist in resolving issues in a

manner that promotes economic case resolution and judicial
efficiency.

The following organizations endorse the goal of

promoting efficiency in litigation and ask that counsel
consider using these stipulations as a voluntary way to
promote communications and procedures among counsel

and with the court to fairly resolve issues in their cases.

@Los Angeles County Bar Association Litigation Section@

@ Los Angeles County Bar Association

Labor and Employment Law Section@
Consumer Attorneys Association of Los Angeles@
Southern California Defense Counsel@
#Association of Business Trial Lawyers @

California Employment Lawyers Association
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 56 of 78 Page ID #:56

~

NAME ANO AOGRESS OF ATTORNEY OR PARTY WITHOUT ATTORNEY-

 

STATE BAR NUMBER Reserved for Clerk's Fite Stamp

 

 

TELEPHONE NO.: FAX NO. (Optional):
E-MAIL ADDRESS (Optional):
ATTORNEY FOR (Name):

SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES

COURTHOUSE ADDRESS:

 

 

 

PLAINTIFF:

 

DEFENDANT:

 

CASE NUMBER:

STIPULATION — EARLY ORGANIZATIONAL MEETING

 

 

 

 

This stipulation is intended to encourage cooperation among the parties at an early stage in
the litigation and to assist the parties in efficient case resolution.

The parties agree that:

1. The parties commit to conduct an initial conference {in-person or via teleconference or via

videoconference) within 15 days from the date this stipulation is signed, to discuss and consider
whether there can be agreement on the following:

a. Are motions to challenge the pleadings necessary? If the issue can be resolved by
amendment as of right, or if the Court would allow leave to amend, could an amended
complaint resolve most or all of the issues a demurrer might otherwise raise? If so, the parties
agree to work through pleading issues so that a demurrer need only raise issues they cannot
resolve. Is the issue that the defendant seeks to raise amenable to resolution on demurrer, or
would some other type of motion be preferable? Could a voluntary targeted exchange of
documents or information by any party cure an uncertainty in the pleadings?

b. Initial mutual exchanges of documents at the “core” of the litigation. (For example, in an
employment case, the employment records, personnel file and documents relating to the
conduct in question could be considered “core.” In a personal injury case, an incident or

police report, medical records, and repair or maintenance records could be considered
“core.”);

c. Exchange of names and contact information of witnesses:

d. Any insurance agreement that may be available to satisfy part or all of a judgment, or to
indemnify or reimburse for payments made to satisfy a judgment:

e. Exchange of any other information that might be helpful to facilitate understanding, handling,
or resolution of the case in a manner that preserves objections or privileges by agreement;

f. Controlling issues of law that, if resolved early, will promote efficiency and economy in other
phases of the case. Also, when and how such issues can be presented to the Court;

g. Whether or when the case should be scheduled with a settlement officer, what discovery or
court ruling on legal issues is reasonably required to make settlement discussions meaningful,
and whether the parties wish to use a sitting judge or a private mediator or other options as

LACIV 229 (Rev 02/15)
LASC Approved 04/11 STIPULATION — EARLY ORGANIZATIONAL MEETING

For Optional Use

 

Page 1 of 2
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 57 of 78 Page ID #:57

 

SHORT TITLE: CASE NUMBER:

 

 

 

 

discussed in the “Alternative Dispute Resolution (ADR) Information Package” served with the
complaint;

h. Computation of damages, including documents, not privileged or protected from disclosure, on
which such computation is based:

i Whether the case is suitable for the Expedited Jury Trial procedures (see information at
www.lacourt.org under “Civil” and then under “General Information’).

The time for a defending party to respond to a complaint or cross-complaint will be extended

to for the complaint, and for the cross-
(INSERT DATE) (INSERT DATE)

complaint, which is comprised of the 30 days to respond under Government Cade § 68616(b),
and the 30 days permitted by Code of Civil Procedure section 1054(a), good cause having
been found by the Civil Supervising Judge due to the case management benefits provided by
this Stipulation. A copy of the General Order can be found at www.lacourt.org under “Civil”,
click on “General Information’, then click on “ Voluntary Efficient Litigation Stipulations”.

The parties will prepare a joint report titled “Joint Status Report Pursuant to Initial Conference
and Early Organizational Meeting Stipulation, and if desired, a proposed order summarizing
results of their meet and confer and advising the Court of any way it may assist the parties’
efficient conduct or resolution of the case. The parties shall attach the Joint Status Report to

the Case Management Conference statement, and file the documents when the CMC
statement is due.

References to “days” mean calendar days, unless otherwise noted. If the date for performing

any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the time
for performing that act shall be extended to the next Court day

The following parties stipulate:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:
>
(TYPE OR PRINT NAME) (ATTORNEY FOR PLAINTIFF)
Date:
>
(TYPE OR PRINT NAME) (ATTORNEY FOR DEFENDANT)
Date:
>
(TYPE OR PRINT NAME) (ATTORNEY FOR DEFENDANT)
Date: .
>
(TYPE OR PRINT NAME) (ATTORNEY FOR DEFENDANT)
Date:
>
(TYPE OR PRINT NAME) (ATTORNEY FOR )
Date:
»
(TYPE OR PRINT NAME) (ATTORNEY FOR )
Date:
>
(TYPE OR PRINT NAME) (ATTORNEY FOR )

 

LACIV 229 (Rev 02/15)

LASC Approved oat, «= STIPULATION — EARLY ORGANIZATIONAL MEETING Page 2 of 2
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 58 of 78 Page ID #:58

 

NAME AND AODRESS OF ATTORNEY OR PARTY WITHOUT ATTORNEY STATE BAR NUMBER Reserved tor Clerk's File Stamp

 

 

TELEPHONE NO.: FAX NO. (Optional):
E-MAIL ADORESS (Optional).
ATTORNEY FOR (Name):

SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES

COURTHOUSE ADDRESS:

 

 

 

PLAINTIFF:

 

DEFENDANT:

 

CASE NUMBER

STIPULATION — DISCOVERY RESOLUTION

 

 

 

 

This stipulation is intended to provide a fast and informal resolution of discovery issues

through limited paperwork and an informal conference with the Court to aid in the
resolution of the issues.

The parties agree that:

1. Prior to the discovery cut-off in this action, no discovery motion shall be filed or heard unless

the moving party first makes a written request for an Informal Discovery Conference pursuant
to the terms of this stipulation.

2. At the Informal Discovery Conference the Court will consider the dispute presented by parties
and determine whether it can be resolved informally. Nothing set forth herein will preclude a

party from making a record at the conclusion of an Informal Discovery Conference, either
orally or in writing,

3. Following a reasonable and good faith attempt at an informal resolution of each issue to be

presented, a party may request an Informal Discovery Conference pursuant to the following
procedures:

a. The party requesting the Informal Discovery Conference will:

i. File a Request for Informal Discovery Conference with the clerk’s office on the

approved form (copy attached) and deliver a courtesy, conformed copy to the
assigned department,

ii. Include a brief summary of the dispute and specify the relief requested: and

ii. | Serve the opposing party pursuant to any authorized or agreed method of service
that ensures that the opposing party receives the Request for Informal Discovery
Conference no later than the next court day following the filing.

b. Any Answer to a Request for Informal Discovery Conference must:
i Also be filed on the approved form (copy attached);

li, Include a brief summary of why the requested relief should be denied:

LACIV 036 (new) ence
LASC Approved 04/14 STIPULATION ~ DISCOVERY RESOLUTION

For Optional Use Page 1 of 3
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 59 of 78 Page ID #:59

 

SHORT TITLE: CASE NUMBER

 

 

 

 

ii. Be filed within two (2) court days of receipt of the Request; and

iv. Be served on the opposing party pursuant to any authorized or agreed upon
method of service that ensures that the opposing party receives the Answer no
later than the next court day following the filing.

c. No other pleadings, including but not limited to exhibits, declarations, or attachments, will
be accepted.

d. If the Court has not granted or denied the Request for Informal Discovery Conference
within ten (10) days following the filing of the Request, then it shall be deemed to have
been denied. If the Court acts on the Request, the parties will be notified whether the
Request for Informal Discovery Conference has been granted or denied and, if granted,
the date and time of the Informal Discovery Conference, which must be within twenty (20)
days of the filing of the Request for Informal Discovery Conference.

e. If the conference is not held within twenty (20) days of the filing of the Request for
Informal Discovery Conference, unless extended by agreement of the parties and the

Court, then the Request for the Informal Discovery Conference shall be deemed to have
been denied at that time.

4. If (a) the Court has denied a conference or (b) one of the time deadlines above has expired
without the Court having acted or (c) the Informal Discovery Conference is concluded without
resolving the dispute, then a party may file a discovery motion to address unresolved issues.

5. The parties hereby further agree that the time for making a motion to compel or other
discovery motion is tolled from the date of filing of the Request for Informal Discovery
Conference until (a) the request is denied or deemed denied or (b) twenty (20) days after the

filing of the Request for Informal Discovery Conference, whichever is earlier, unless extended
by Order of the Court.

It is the understanding and intent of the parties that this stipulation shall, for each discovery
dispute to which it applies, constitute a writing memorializing a “specific later date to which
the propounding for demanding or requesting] party and the responding party have agreed in

writing,” within the meaning of Code Civil Procedure sections 2030.300(c), 2031.320(c), and
2033.290(c).

6. Nothing herein will preclude any party from applying ex parte for appropriate relief, including
an order shortening time for a motion to be heard concerning discovery.

7. Any party may terminate this stipulation by giving twenty-one (21) days notice of intent to
terminate the stipulation.

8. References to “days” mean calendar days, unless otherwise noted. If the date for performing
any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the time
for performing that act shall be extended to the next Court day.

 

“LAGI 036 (new)
LASC Approved 04/114 STIPULATION ~ DISCOVERY RESOLUTION

For Optional Use Page 2 of 3
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 60 of 78 Page ID #:60

 

SHORT TITLE: CASE NUMBER:

 

 

 

 

The following parties stipulate:

 

 

 

 

 

 

 

 

 

 

 

 

Date:
>
(TYPE OR PRINT NAME) (ATTORNEY FOR PLAINTIFF)
Date:
>
(TYPE OR PRINT NAME) (ATTORNEY FOR DEFENDANT)
Date:
(TYPE OR PRINT NAME) {ATTORNEY FOR DEFENDANT)
Date:
>
(TYPE OR PRINT NAME) (ATTORNEY FOR DEFENDANT)
Date:
>
(TYPE OR PRINT NAME) : (ATTORNEY FOR )
Date:
>
(TYPE OR PRINT NAME) (ATTORNEY FOR )
Date:
>

 

 

(TYPE OR PRINT NAME) (ATTORNEY FOR )

 

LACIV 036 (new)

LASC Approved 04/11 STIPULATION — DISCOVERY RESOLUTION
For Optional Use Page 3 of 3
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 61o0f 78 Page ID #:61

 

NAME AND ADORESS OF ATTORNEY OR PARTY WITHOUT ATTORNEY: STATE BAR NUMBER Reserves for Clerk's File Stamp

 

 

TELEPHONE NO.: FAX NO. (Optional):
E-MAIL ADDRESS (Optional):
ATTORNEY FOR (Name):

SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES

 

 

 

 

 

COURTHOUSE ADDRESS:
PLAINTIFF:
DEFENDANT:
INFORMAL DISCOVERY CONFERENCE CASE ROBE

 

 

 

(pursuant to the Discovery Resolution Stipulation of the parties)
1. This document relates to:

LC] Request for Informal Discovery Conference
CJ Answer to Request for Informal Discovery Conference

2. Deadline for Court to decide on Request:
the Request).

 

(insert date 10 calendar days following filing of

3. Deadline for Court to hold Informal Discovery Conference: (insert date 20 calendar
days following filing of the Request).

4. For a Request for Informal Discovery Conference, briefly describe the nature of the
discovery dispute, including the facts and legal arguments at issue. For an Answer to
Request for Informal Discovery Conference, briefly describe why the Court should deny
the requested discovery, including the facts and legal arguments at issue.

[oe eine ee ean area ne tienen sneer nner

feouirenatnsnt pate cemrtn ts cc smaenaec 5 a amatetned

 

“LAGIV e rR /
nse Aporaved oar INFORMAL DISCOVERY CONFERENCE

For Optional Use (pursuant to the Discovery Resolution Stipulation of the parties)
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 62 of 78 Page ID #:62

 

NAME AND AODRESS OF ATTORNEY OR PARTY WITHOUT ATTORNEY STATE BAR NUMBER Reserved for Cterk’s File Stamp

 

 

TELEPHONE NO.: FAX NO. (Optional):
E-MAIL ADDRESS (Optional):
ATTORNEY FOR (Name):

SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES

COURTHOUSE ADDRESS:

 

 

 

PLAINTIFF:

 

DEFENDANT:

 

CASE NUMBER:

 

STIPULATION AND ORDER — MOTIONS IN LIMINE

 

 

 

This stipulation is intended to provide fast and informal resolution of evidentiary
issues through diligent efforts to define and discuss such issues and limit paperwork.

The parties agree that:
1. At least days before the final status conference, each party will provide all other
parties with a list containing a one paragraph explanation of each proposed motion in

limine. Each one paragraph explanation must identify the substance of a single proposed
motion in limine and the grounds for the proposed motion.

The parties thereafter will meet and confer, either in person or via teleconference or

videoconference, concerning all proposed motions in limine. In that meet and confer, the
parties will determine:

a. Whether the parties can stipulate to any of the proposed motions. If the parties so
stipulate, they may file a stipulation and proposed order with the Court.

b. Whether any of the proposed motions can be briefed and submitted by means of a
short joint statement of issues. For each motion which can be addressed by a short
joint statement of issues, a short joint statement of issues must be filed with the Court
10 days prior to the final status conference. Each side’s portion of the short joint
Statement of issues may not exceed three pages. The parties will meet and confer to
agree on a date and manner for exchanging the parties’ respective portions of the

short joint statement of issues and the process for filing the short joint statement of
issues.

3. All proposed motions in limine that are not either the subject of a stipulation or briefed via
a short joint statement of issues will be briefed and filed in accordance with the California
Rules of Court and the Los Angeles Superior Court Rules.

 

LACIV 075 (new) sees een
LASC Approved 04/11 STIPULATION AND ORDER ~- MOTIONS IN LIMINE

For Optional Use

 

Page 1 of 2
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 63 of 78 Page ID #:63

 

SHORT TITLE: CASE NUMBER:

 

 

 

The following parties stipulate:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:
>
(TYPE OR PRINT NAME) (ATTORNEY FOR PLAINTIFF)
Date:
>
(TYPE OR PRINT NAME) (ATTORNEY FOR DEFENDANT)
Date:
>
(TYPE OR PRINT NAME) (ATTORNEY FOR DEFENDANT)
Date:
>
(TYPE OR PRINT NAME) (ATTORNEY FOR DEFENDANT)
Date:
>
(TYPE OR PRINT NAME) (ATTORNEY FOR )
Date: a
>
(TYPE OR PRINT NAME) (ATTORNEY FOR )
Date: na
>
(TYPE OR PRINT NAME) (ATTORNEY FOR )

THE COURT SO ORDERS.

Date:

 

 

JUDICIAL OFFICER

 

LACH 075 (new)

LASC Approved 0411. ~~ STIPULATION AND ORDER — MOTIONS IN LIMINE page 2 of 2
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 64 of 78 Page ID #:64

Superior Court of California, County of Los Angeles

 

 

ALTERNATIVE DISPUTE RESOLUTIO!
INFORMATION PACKAG

 

 

 

 

What is ADR?

ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
mediation, arbitration, and settlement conferences. When ADR is done by phone, videoconference or computer, it may
be called Online Dispute Resolution (ODR). These alternatives to litigation and trial are described below.

Advantages of ADR
* Saves Time: ADR is faster than going to trial.
e Saves Money: Parties can save on court costs, attorney’s fees, and witness fees.
« Keeps Control (with the parties): Parties choose their ADR-process and provider for voluntary ADR.
¢ Reduces Stress/Protects Privacy: ADR is done outside the courtroom, in private offices, by phone or online.

Disadvantages of ADR
¢ Costs: If the parties do not resolve their dispute, they may have to pay for ADR and litigation and trial.
¢ No Public Trial: ADR does not provide a public trial or a decision by a judge or jury.

Main Types of ADR:

1. Negotiation: Parties often talk with each other in person, or by phone or online about resolving their case with a
settlement agreement instead of a trial. If the parties have lawyers, they will negotiate for their clients.

2. Mediation: In mediation, a neutral mediator listens to each person’s concerns, helps them evaluate the
strengths and weaknesses of their case, and works with them to try to create a settlement agreement that is
acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.

Mediation may be appropriate when the parties

e want to work out a solution but need help from a neutral person.

® have communication problems or strong emotions that interfere with resolution.
Mediation may not be appropriate when the parties

* wanta public trial and want a judge or jury to decide the outcome.

e jack equal bargaining power or have a history of physical/emotional abuse.

LASC CIV 271 Rev. 01/20
For Mandatory Use
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 65 of 78 Page ID #:65

 

 

 

 

 

 

 

 

 

 

3. Arbitration: Arbitration is less formal than trial, but like trial, the parties present evidence and arguments to the
person who decides the outcome. In “binding” arbitration, the arbitrator’s decision is final; there is no right to
trial. In “nonbinding” arbitration, any party can request a trial after the arbitrator's decision. For more
information about arbitration, visit htto://www.courts.ca.gov/programs-adr.htm

4, Mandatory Settlement Conferences (MSC): MSCs are ordered by the Court and are often held close to the trial
date or on the day of trial. The parties and their attorneys meet with a judge or settlement officer who does not
make a decision but assists the parties in evaluating the strengths and weaknesses of the case and in negotiating
a settlement. For information about the Court’s MSC programs for civil cases, visit
http://www. lacourt.org/division/civil/Ci0047.aspx

Los Angeles Superior Court ADR website: http://www.lacourt.org/ division/civil/Cl0109.aspx
For general information and videos about ADR, visit http://www.courts.ca.gov/programs-adr.htm

LASC CIV 271 Rev. 01/20
For Mandatory Use
Electronically Received 10/22/2020 03:52 PM

Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 66 of 78 Page ID #:66

Electronically Received 10/22/2020 03:52 Pat

CIV-010

 

ATTORNEY (Name, Siaie Bar number, and address): FOR COURT USE ONLY

Angel Carrazco, Jr. (SBN 230845); Kent M. Henderson (SBN 139530)

GUTZAR, HENDERSON & CARRAZCO, L.L.P.

18301 Irvine Blvd.

Tustin, CA 9270
verepHoneno: (714) 541-8600 Faxwo sopionay: (714) 541-8601

 

E-MAIL ADDRESS (Option: angel @carrazcolawapc.com; hendolaw @ gmail.com. FILED
\ mint ff hn : : :
ATTORNEY FOR (Name) Plaintiff’, A.G., et. al. Superion Court of Califarnia
SUPERIOR COURT OF CALIFORNIA, COUNTY OF [Las Angeles County af Los Ange tas
streetanpress: 312 N. Spring Sireet 10/27/2020
MAILING ADORESS: Same 1 ~ a we to
CITY AND zIP CODE: Los Angeles ; CA 9001 > LPL Le R. eet AE ROR UT ee Lar ee ee
aranch name. Spring Street Courthouse By: MoNolencusly pes ty

 

PLAINTIFF/PETITIONER: A.G.,a minor by and through his guardian

DEFENDANT/RESPONDENT: County of Los Angeles, et. al.

 

APPLICATION AND ORDER FOR APPOINTMENT CASE NUMBER:
OF GUARDIAN AD LITEM—CIVIL 20STCV39464

 

LX | EX PARTE

 

 

NOTE: This form is for use in civil proceedings in which a party is a minor, an incapacitated person, or a person for
whom a conservator has been appointed. A party who seeks the appointment of a guardian ad litem in a family law or
juvenile proceeding should use form FL-935. A party who seeks the appointment of a guardian ad litem in a probate
proceeding should use form DE-350/GC-100. An individual cannot act as a guardian ad litem unless he or she is
represented by an attorney cr is an attorney.

 

 

 

1. Applicant (name): ESMERALDA TORRES is

a. the parent of (game): GRACIA GARCIA

b. L_] the guardian of (name):

Cc. _| the conservator of (name):

d. [__] a party to the suit.

e. L_] the minor to be represented (if the minor is 14 years of age or older).

f. (__] another interested person (specify capacity):

2. This application seeks the appointment of the following person as guardian ad litem (stafe name, address, and telephone numben, |

ESMERALDA TORRES, c/o GUIZAR, HENDERSON & CARRAZCO » LLLP.

18301 Irvine Blvd., Tustin, CA 92780

Tel: (€714) 541-8600

3. The guardian ad litem is to represent the interests of the following person (state name, address, and telephone number):

GRACIA GARCIA, C/o GUIZAR, HENDERSON & CARRAZCO, L.L.P.

18301 Irvine Blvd., Tustin, CA 92780

Tel: €714) 541-8600

4. The person io be represented is:

a. LX] a minor (date of birth): 11/18/2015

b. L_] an incompetent person.

« Lola person for whom a conservator has been appointed.

5. The court should appoint a guardian ad litem because:

a. X] the person_named in item 3 has a cause or causes of action on which suit should be brought (describe): .
wrongful death claims for assault and battery for the shooting
death of her father, OMAR GARCIA.

[7] Continued on Attachment Sa.

oe Page 1 of 2
Poni fctopted far Wlandalory Use APPLICATION AND ORDER FOR APPOINTMENT

 

GIN-O1D (Rev. January 1, 2008} OF GUARDIAN AD LITEM—CIVIL
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 67 of 78 Page ID #:67

CIV-016

 

PLAINTIFF/PETITIONER: A.G.,a minor by and through his guardian CASE NUMBER:
20STCV39464

DEFENDANTIRESPONDENT: County of Los Angeles, et. al.

 

 

 

5. b. |_...1 more than 10 days have elapsed since the summons in the above-entitied matter was served on the person named
in item 3, and no application for the appointment of a guardian ad litem has been made by the person identified in
item 3 or any other person

c. the person named in item 3 has no guardian or conservator of his or her estate.

d. [XJ the appointment of a guardian ad litem is necessary for the following reasons (specify):
Guardian is necessary to pursue the claims

LJ Continued on Attachment 5d.

6. The proposed guardian ad litem's relationship to the person he or she will be representing is:
a, XC] related (state relationship): MOTHER
b. _] not related (specify capacity):
7. The proposed guardian ad litem is fully competent and qualified to understand and protect the rights of the person he or she will

represent and has no interests adverse to the interests of that person. (/f there are any issues of competency or qualification or
any possible adverse interests, describe and explain why the proposed guardian should nevertheless be appointed):

[___] Continued on Attachment 7.
ANGEL CARRAZCO. JR. > tne

{TYPE OR PRINT NAME) CR OF AT{GRNEY)

| declare under penalty of perjury under the laws of the State of California that the foregoing is true an ~~
Date, 10/22/2020

- DocuSigned by:

ESMERALDA TORRES > [Car te

(TYPE OR PRINT NAME} A OFS SL Arts ERGNATURE OF APPLICANT)

 

 

CONSENT TO ACT AS GUARDIAN AD LITEM

| consent to the appointment as guardian ad litem under the above petition.
Date: 10/22/2020

~~ BacuSigned by,
ESMERALDA TORRES > have rw

(Yr E OR PRINT NAME) XL. SIGNSTNBE OG BROPOSED GUARDIAN AD LITEM)

 

ORDER ([X_] EX PARTE

THE COURT FINDS that itis reasonable and necessary to appoint a guardian ad fitem for tne person named in item 3 of the
application, as requested.

   

THE COURT ORDERS that (name): ESMERALDA TORRES saabnc
is hereby appointed as the guardian ad litem for (name): GRACIA GARCIA B RRR
for the reasons set forth in item 5 of the application. ;

Date:

Lora? foe

 

 

[_] sicnature FOLLOWS LasT Ceres re yard simpson / Judge

 

UW.TIO [Rev January i200; AP PLIGATION AND ORDER FOR APPOINTMENT Page 2 2
OF GUARDIAN AD LITEM—CIVIL
Electronically Received 10/22/2020 03:52 PM

Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 68 of 78 Page ID #:68

Slecionie ally Recewved 10/22/2020 03:52 Prt

CIV-010

 

ATTORNEY (Name, State Bar number, and address):

Angel Carrazco, Jr. CSBN 230845); Kent M. Henders
( GUIZAR, HENDERSON & CARRAZCO, L.L.P.

18301 Irvine Blvd.

Tustin, CA 9270

retepHoneno. (714) 541-8600  caxNo. (optionay: (71 4) 541-8601
EMAIL ADDRESS (Options: angel @carrazcolawapc.com; hendolaw @ gmail.com
ATTORNEY FOR (Name Plaintiff", A.G., el. al.

FOR COURT USE ONLY

bn (SBN 139530)

FILED

 

SUPERIOR GOURT OF CALIFORNIA, COUNTY OF Los Angcles
street aporess: 312 .N. Spring Street
MAILING ADDRESS: Same
erty ann zp cone: Los Angeles, CA 90012
Spring Street Courthouse

BRANCH NAME:

Supeno: Court of Catforma
Caunly of Los Angeles

10/27/2020

}
BE ED ere

  

 

iMac ah Cag

 

 

PLAINTIFF/PETITIONER: A.G., a minor by and through his guardian

DEFENDANTRESPONDENT: County of Los Angeles, et. al.

_, EBAY

 

APPLICATION AND ORDER FOR APPOINTMENT
OF GUARDIAN AD LITEM—CIVIL

[X71 EX PARTE

CASE NUMBER:

20STCV 39464

 

 

 

represented by an attorney oris an attorney.

NOTE: This form is for use in civit proceedings in which a party is a minor, an incapacitated person, or a person for
whom a conservator has been appointed. A party who seeks the appointment of a guardian ad litem in a family law or
juvenile proceeding shoufd use form FL-935. A party who seeks the appointment of a guardian ad litem in a probate
proceeding should use form DE-350/GC-100. An individual cannot act as a quardian ad litem unless he or she is

 

 

1. Applicant (name)? ESMERALDA TORRES is
(_X_] the parent of (name): DIEGO GARCIA
| the guardian of (name):
_ {_] the conservator of (name):
. [__] a party to the suit.

the minor to be represented (if the minor is 14 years of age or older).
{__] another interested person (specify capacity):

>oaorn

2. This application seeks the appointment of the following person as guardian ad litem (sfate name, address, and telephone number):

ESMERALDA TORRES, C/o GUTZAR, HENDERSON & CARRAZCO,

18301 Irvine Blvd., Tustin, CA 92780
Tel: (714) 541-8600

L.L.P.

3. The guardian ad litem is to represent the interests of the following person (state name, address, and telephone number):

DIEGO GARCIA, c/o GUIZAR, HENDERSON & CARRAZCO, L.L.P.

18301 Irvine Blvd., Tustin, CA 92780
Tel: (714) 541-8600
4. The person to be represenied is:
a. |X_] a minor (date of birth): (3/12/2014
b. [JT an incompetent person.
c Lola person for whom a conservator has been appointed.
5 The court should appoint a guardian ad litem because:

a. LX] the person_named in iter 3 has a cause or causes of action on which suit should be brought (describe): .
wrongful death claims for assault and battery for the shooting

death of his father, OMAR GARCIA,

[1 Continued on Attachment 5a.

Foam Adoy 24 for Mandatury Use
Ju. oun of Caliiocnia
CIV-G10 [ev January 4, 2008}

 

 

APPLICATION AND ORDER FOR
OF GUARDIAN TE

 

AD LITEM—CIVIL

APPOINTMENT

Page 1 of 2

 

Code of Cal Prucaaure.
§ 372 ef sen
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 69 of 78 Page ID #:69

CiV-010

 

| PLAINTIFF/PETITIONER: A.G., a minor by and through his guardian CASE NUMBER:
DEFENDANT/RESPONDENT: County of Los Angeles, et. al. 20STCV 39464

 

 

5. b. L_] more than 10 days have elapsed since the surmmons in the above-entitled matter was served on the person named

in item 3, and no application for the appointment of a guardian ad litern has been made by the person identified in
item 3 or any other person.

c. CX] the person named in item 3 has no guardian or conservator of his or her estate.

d. the appointment of a guardian ad litem is necessary for the following reasons (specify):
Guardian is necessary to pursue the claims

[] Continued on Attachment 5d.

6. The proposed guardian ad litem’s relationship to the person he or she will be representing is:
a. [X_] related (state relationship): MOTHER

pb. C_] not related (specify capacity):

The proposed guardian ad litem is fully competent and qualified to understand and protect the rights of the person he or she will
represent and has no interests adverse to the interests of that person. (If ihere are any issues of competency or qualification or
any possible adverse interests, describe and explain why the proposed guardian should nevertheless be appointed):

t | Continued on Attachment 7.
ANGEL CARRAZCO. JR. > wo ops

, +

CTYPE OR PRINT NAME} (SIGNATURE OF AT Ga

! declare under penaity of perjury under the laws of the State of California that the foregoing is sa Grae an
Date. 10/22/2020

fo BocuSigned by:

LCi pit

won 23916 SSHSNATHRE OF APPLICANT)

ESMERALDA TORRES >

(TYPE OR PRINT NAME)

CONSENT TO ACT AS GUARDIAN AD LITEM

| consent to the appointment as guardian ad litem under the above petition.
Date. 10/22/2020

ae DacuSigred by:

ESMERALDA TORRES > | Cayyauls Bet

(TYPE OR PRINT NAME) Nees AMAA TR Oe KROPOSED GUARDIAN AD LITEM)

 

ORDER [X] EX PARTE

THE COURT FINDS that it is reasonable and necessary to appoint a guardian ad litem for the person named in item 3 of the
application, as requested.

THE COURT ORDERS that (name): FSFMERALDA TORRES

is hereby appointed as the guardian ad litem for (name): DIEGO GARCIA
for the reasons set forth in iter 5 of the application.

bate fines E Blouent

TaD ens UDICIAL
Loy FPS _ JUDICIAL OFFICER
[| sieNaTURE FOLLOWS LAST ATTACHMENT

 

chcivutou uuu La . a APPLICA, ; TON SND ORDER coR APPOINT ; MENT vee someone a
OF GUARDIAN AD LITEM—CIVIL

 
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 70 of 78 Page ID #:70

EXHIBIT "B"
Electronical PHOS Gero Me 14 0-VARM BW nek OG OEM dao il led, QAI 2121 iP AG bt oO By SB Gi berg Cars 10

ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address) FOR COURT USE ONLY
Humberto M. Guizar, Esq. | SBN: 125769
Carrazco Law, A.P.C.

18301 Irvine Boulevard Tustin, CA 92780

 

TELEPHONE NO.: (714) 541-8600 | FAX NO. (714) 541-8601
E-MAIL ADDRESS

ATTORNEY FOR (Name): Plaintiff: Alexandria Garcia, individually and as Successor in Interest to Omar Garcia; et al.
Los Angeles County Superior Court - Stanley Mosk Courthouse
STREET ADDRESS: 111 North Hill Street
MAILING ADDRESS:

 

CITY AND zip coDE: Los Angeles, CA 90012
BRANCH NAME: Stanley Mosk Courthouse - Central District

 

 

PLAINTIFF: Alexandria Garcia, individually and as Successor in Interest to Omar CASE NUMBER:
Garcia; et al.
DEFENDANT: County of Los Angeles; et al. 20STCV39464
PROOF OF SERVICE OF SUMMONS Fe Ne ere

 

 

Omar Garcia 70.0063.001

 

 

1. At the time of service | was at least 18 years of age and not a party to this action.
2. | served copies of:

Summons

Complaint

Alternative Dispute Resolution (ADR) package
Civil Case Cover Sheet

: Cross-complaint

V] other (specify documents): See attached Document List
3. a. Party served (specify name of party as shown on documents served):
County of Los Angeles

o2°0o®

>

b. ial Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person under
item 5b on whom substituted service was made) (specify name and relationship to the party named in item 3a):

Ruben K. - Clerk, Agent in Charge/Authorized to Accept Service of Process
Age: 42 Weight: 180 Hair: Brown Sex: Male Height: 5'10 Eyes: Brown Race: Middle Eastern
4. Address where the party was served: 500 W Temple St Ste 383
Los Angeles, CA 90012-2726
5. | seryed the party (check proper box)
a. by personal service. | personally delivered the documents listed in item 2 to the party or person authorized to
receive service of process for the party (1) on (date): 3/11/2021 (2) at (time): 11:15 AM

b. O by substituted service. On (date): at (time): | left the documents listed in item 2 with or
in the presence of (name and title or relationship to person indicated in item 3b):

(1) | (business) a person at least 18 years of age apparently in charge at the office or usual place of business of the
person to be served. | informed him of her of the general nature of the papers.

(2) CT] (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual place of
abode of the party. | informed him or her of the general nature of the papers.

(3) C] (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing address
of the person to be served, other than a United States Postal Service post office box. | informed him of her of the
general nature of the papers.

(4) ol | thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served at the
place where the copies were left (Code Civ. Proc., §415.20). | mailed the documents on

(date): from (city): or Oo a declaration of mailing is attached.

(5) C1 tattach a declaration of diligence stating actions taken first to attempt personal service.

Page 1 of 2
Form Approved for Mandatory Use PROOF OF SERVICE OF SUMMONS Code of Civil Procedure, § 417.10
POS.010 [Rev. January 1, 2007) POS010-1/200919
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 72 of 78 Page ID #:72
ON-CALL LEGAL

2476 Overland Avenue, Third Floor
Los Angeles, CA 90064
Phone: (310) 858-9800 Fax: (888) 543-5126

Continued from Proof of Service

CLIENT: Carrazco Law, A.P.C.
CLIENT FILE #: Omar Garcia 70.0063.001 DATE: March 12, 2021

SUBJECT: County of Los Angeles

Summons for First Amended Complaint; First Amended Complaint for
Damages; Application and Order for Appointment of Guardian Ad Litem-
Civil (2); Civil Case Cover Sheet Addendum and Statement of Location;
Notice of Case Assignment - Unlimited Civil Case; First Amended
Standing Order Re: Personal Injury Procedures at the Spring Street
Courthouse; Third Amended Standing Order-Re:Final Status Conference,
Personal Injury ("PI") Courts (Effective January 13, 2020); Fifth
Amended Standing Order Re: Mandatory Settlement Conference (Effective
February 24,2020); Voluntary Efficient Litigation Stipulations.

 

(
\ ON-CALL

LEGAL
Order#: 20091 9/DocAtl2010
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 73 0f 78 Page ID #:73

PETITIONER: Alexandria Garcia, individually and as Successor in Interest to Omar Garcia; et al. CASE NUMBER:

 

20STCV39464
RESPONDENT: County of Los Angeles; et al.

 

 

 

 

Cc. CO by mail and acknowledgment of receipt of service. | mailed the documents listed in item 2 to the party, to the address
shown in item 4, by first-class mail, postage prepaid,

(1) on (date): (2) from (city):

(3) CT] with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed to me.
(Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30.)

(4) to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)
d. CT by other means (specify means of service and authorizing code section):

OC Additional page describing service is attached.
6. The "Notice to the Person Served" (on the summons) was completed as follows:

O as an individual defendant.
O as the person sued under the fictitious name of (specify):

ao 7D

i as occupant.
On behalf of (specify): County of Los Angeles
under the following Code of Civil Procedure section:
[_] 416.10 (corporation)
[_] 416.20 (defunct corporation)
oO 416.30 (joint stock company/association)
416.40 (association or partnership)
Z 416.50 (public entity)

415.95 (business organization, form unknown)
416.60 (minor)

416.70 (ward or conservatee)

416.90 (authorized person)

415.46 (occupant)

other:

OOOO

7. Person who served papers
a. Name: Oscar Herrera - ON-CALL LEGAL
. Address: 2476 Overland Avenue, Third Floor Los Angeles, CA 90064
Telephone number: (310) 858-9800
. The fee for service was: $ 103.20
| am:

oao80

 

(2) exempt from registration under Business and Professions Code section 22350(b).
(3) registered California progess server:

(i) [1] owner m4 employee [_] independent contractor.

(ii) Registration No.: 2018048510

(iii) County: Los Angeles

(1) : not a registered California process server.

 

8. 4 | declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.
or

9. CT | am a California sheriff or marshal and | certify that the foregoing is true and correct.

Date: 3/12/2021

ON-CALL LEGAL
oO 2476 Overland Avenue, Third Floor
Los Angeles, CA 90064
\N (310) 858-9800
www.OnCallLegal.com

Oscar Herrera >
(NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL)

 

 

POS-010 [Rev January 1, 2007] PROOF OF SERVICE OF SUMMONS Page 2 of 2

POS-010/200919
Case 2:21-cv-03140-VAP-MRW Document1 Filed 04/12/21 Page 74 of 78 Page ID #:74

EXHIBIT "C"
4/12/20@1ASE 2:21-cv-03140-VAP-MRW Document 1 | Bled Q4ilel21 Page 750f78 Page ID #:75

CASE INFORMATION

Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed | Proceedings
Held

Case Number: 20STCV39464

A.G., AMINOR, INDIVIDUALLY AND AS SUCCESSOR IN INTEREST TO OMAR GARCIA, BY AND THROUGH HER
GUARDIAN AD LITEM. DIANA RIVERA, VS COUNTY OF LOS ANGELES

Filing Courthouse: Spring Street Courthouse

Filing Date: 10/13/2020
Case Type: Other Personal injury/Property Damage/Wrongful Death (General Jurisdiction)
Status: Pending

Click here to access document images for this case
if this link fails, you may go to the Case Document Images site and search using the case number displayed on this page

FUTURE HEARINGS .
Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed | Proceedings
Held

03/29/2022 at 10:00 AM in Department 27 at 312 North Spring Street, Los Angeles, CA 90012
Final Status Conference

04/12/2022 at 08:30 AM in Department 27 at 312 North Spring Street, Los Angeles, CA 90012
Non-Jury Trial

10/10/2023 at 08:30 AM in Department 27 at 312 North Spring Street, Los Angeles, CA 90012
Order to Show Cause Re: Dismissal

PARTY INFORMATION

Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed | Proceedings
Held

ALEXANDRIA GARCIA AS SUCCESSOR IN INTEREST TO OMAR GARCIA - Plaintiff
CARRAZCO JR. ANGEL - Attorney for Plaintiff

COUNTY OF LOS ANGELES - Defendant

ESPINOZA LIDIA GARCIA - Plaintiff

GARCIA ADALMIRO - Plaintiff

GARCIA ALEXANDRIA - Plaintiff

HENDERSON KENT M. - Attorney for Plaintiff

DOCUMENTS FILED

Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION j Documents Filed | Proceedings
Held

Documents Filed (Filing dates listed in descending order)
03/15/2021 Proof of Personal Service

Filed by Alexandria Garcia (Plaintiff): D.G.. minor, individually and as Successors in Interest to OMAR GARCIA, by and

www. lacourt.org/casesummary/ui/popupCaseSummary.aspx

1/4
4nz20@ase 2:21-cv-03140-VAP-MRW Document 1 | RledQ4il2e1 Page 760f78 Page ID #:76
through their Guardian ad Litem, ESMERALDA TORRES (Plaintiff); LIDIA GARCIA ESPINOZA (Plaintiff) et al.

03/08/2021 Summons (on Complaint (1st))

Filed by Alexandria Garcia (Plaintiff); D.G., minor, individually and as Successors in Interest to OMAR GARCIA, by and
through their Guardian ad Litem, ESMERALDA TORRES (Plaintiff); LIDIA GARCIA ESPINOZA (Plaintiff) et al.

03/05/2021 Amended Complaint ( (1st))
Filed by Alexandria Garcia (Plaintiff); D.G.. minor, individually and as Successors in Interest to OMAR GARCIA, by and
through their Guardian ad Litem, ESMERALDA TORRES (Plaintiff; LIDIA GARCIA ESPINOZA (Plaintiff) et al.

02/16/2021 Notice of Rejection of Electronic Filing
Filed by Clerk

02/16/2021 Application And Order For Appointment of Guardian Ad Litem (For AG)
Filed by LIDIA GARCIA ESPINOZA (Plaintiff); ADALMIRO GARCIA (Plaintiff)

11/03/2020 Certificate of Mailing for ([P! General Order], Standing Order re Pl Procedures and Hearing Date)
Filed by Clark

11/03/2020 Pl General Order
Filed by Clerk

10/27/2020 Notice of Rejection of Electronic Filing
Filed by Clerk

10/27/2020 Application And Order For Appointment of Guardian Ad Litem (for G.G.)

Filed by D.G., minor, individually and as Successors in Interest to OMAR GARCIA, by and through their Guardian ad Litem,
ESMERALDA TORRES (Plaintiff}

10/27/2020 Application And Order For Appointment of Guardian Ad Litem (for D.G.)

Filed by D.G., minor, individually and as Successors in Interest to OMAR GARCIA, by and through their Guardian ad Litem,
ESMERALDA TORRES (Plaintiff)

10/27/2020 Application And Order For Appointment of Guardian Ad Litem (for A.G.)
Filed by Alexandria Garcia (Plaintiff)

10/16/2020 Declaration (of Successor in Interest)

Filed by Alexandria Garcia (Plaintiff); D.G., minor, individually and as Successors in Interest to OMAR GARCIA, by and
through their Guardian ad Litem, ESMERALDA TORRES (Plaintiff); LIDIA GARCIA ESPINOZA (Plaintiff) et al.
10/15/2020 Declaration (of Successor in Interest)

Filed by Alexandria Garcia (Plaintiff); D.G., minor, individually and as Successors in Interest to OMAR GARCIA, by and
through their Guardian ad Litem, ESMERALDA TORRES (Plaintiff); LIDIA GARCIA ESPINOZA (Plaintiff) et al.

10/13/2020 Notice of Case Assignment - Unlimited Civil Case
Filed by Clerk

10/13/2020 Civil Case Cover Sheet

Filed by Alexandria Garcia (Plaintiff); D.G., minor, individually and as Successors in Interest to OMAR GARCIA, by and
through their Guardian ad Litem, ESMERALDA TORRES (Plaintiff); LIDIA GARCIA ESPINOZA (Plaintiff) at al.

10/13/2020 Complaint
Filed by Alexandria Garcia (Plaintiff); D.G., minar, individually and as Successors in Interest to OMAR GARCIA, by and
through their Guardian ad Litem, ESMERALDA TORRES (Plaintiff); LIDIA GARCIA ESPINOZA (Plaintiff) et al.

PROCEEDINGS HELD

Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed | Proceedings
Held

Proceedings Held (Proceeding dates listed in descending order)
None

www.lacourt.org/casesummary/ui/popupCaseSummary.aspx 2/4
42/204ASE 2:21-cv-03140-VAP-MRW Document 1 | seledQdil2i21 Page 77 of 78 Page ID #:77

REGISTER OF ACTIONS

Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed | Proceedings
Held

Register of Actions (Listed in descending order)

03/15/2021 Proof of Persanal Service

Filed by Alexandria Garcia (Plaintiff); D.G., minor, individually and as Successors in Interest to OMAR GARCIA, by and
through their Guardian ad Litem, ESMERALDA TORRES (Plaintiff); LIDIA GARCIA ESPINOZA (Plaintiff) et al.

03/08/2021 Summons (on Complaint (1st})
Filed by Alexandria Garcia (Plaintiff); D.G., minor, individually and as Successors in Interest to OMAR GARCIA, by and
through their Guardian ad Litem, ESMERALDA TORRES (Plaintiff); LIDIA GARCIA ESPINOZA (Plaintiff) et al.

03/05/2021 Amended Complaint ( (1st))

Filed by Alexandria Garcia (Plaintiff); D.G., minor, individually and as Successors in Interest to OMAR GARCIA, by and
through their Guardian ad Litem, ESMERALDA TORRES (Plaintiff); LIDIA GARCIA ESPINOZA (Plaintiff) et al.

02/16/2021 Notice of Rejection of Electronic Filing
Filed by Clerk

02/16/2021 Application And Order For Appointment of Guardian Ad Litem (For AG)
Filed by LIDIA GARCIA ESPINOZA (Plaintiff); ADALMIRO GARCIA (Plaintiff)

11/03/2020 Pi General Order
Filed by Clerk

11/03/2020 Certificate of Mailing for ([P| General Order], Standing Order re P| Procedures and Hearing Date)
Filed by Clerk

40/27/2020 Notice of Rejection of Electronic Filing
Filed by Clerk

10/27/2020 Application And Order For Appointment of Guardian Ad Litem (for D.G.)
Filed by D.G., minor, individually and as Successors in Interest to OMAR GARCIA, by and through their Guardian ad Litem,
ESMERALDA TORRES (Plaintiff)

10/27/2020 Application And Order For Appointment of Guardian Ad Litem (for A.G.)
Filed by Alexandria Garcia (Plaintiff)

10/27/2020 Application And Order For Appointment of Guardian Ad Litem (for G.G.)

Filed by D.G., minor, individually and as Successors in Interest to OMAR GARCIA, by and through their Guardian ad Litem,
ESMERALDA TORRES (Plaintiff)

10/16/2020 Declaration (of Successor in Interest)
Filed by Alexandria Garcia (Plaintiff); D.G., minor, individually and as Successors in Interest to OMAR GARCIA, by and
through their Guardian ad Litem, ESMERALDA TORRES (Plaintiff); LIDIA GARCIA ESPINOZA (Plaintiff) et al.

10/15/2020 Declaration (of Successor in Interest)
Filed by Alexandria Garcia (Plaintiff); D.G., minor, individually and as Successors in Interest to OMAR GARCIA, by and
through their Guardian ad Litem, ESMERALDA TORRES (Plaintiff), LIDIA GARCIA ESPINOZA (Plaintiff) et al.

10/13/2020 Notice of Case Assignment - Unlimited Civil Case
Filed by Clerk

10/13/2020 Civil Case Cover Sheet
Filed by Alexandria Garcia (Plaintiff); D.G., minor. individually and as Successors in Interest to OMAR GARCIA, by and
through their Guardian ad Litem. ESMERALDA TORRES (Plaintiff); LIDIA GARCIA ESPINOZA (Plaintiff) et al.

10/13/2020 Complaint
Filed by Alexandria Garcia (Plaintiff); D.G., minor, individually and as Successors in Interest to OMAR GARCIA, by and

www.lacourt.org/casesummary/ui/popupCaseSummary.aspx 3/4
4/12/20@4ASE 2:21-cv-03140-VAP-MRW Document 1 _AtegéQ4iae1 Page 78 of 78 Page |ID#:78
through their Guardian ad Litem, ESMERALDA TORRES (Plaintiff); LIDIA GARCIA ESPINOZA (Plaintiff) et al.

www.lacourt.org/casesummary/ui/popupCaseSummary.aspx 4/4
